Exhibit 10.2

 

EXECUTION COPY

 

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

Dated as of July 15, 2009

 

From

 

THE GRANTORS REFERRED TO HEREIN

 

as Grantors

 

to

 

BANK OF AMERICA, N.A.

 

as Administrative Agent and Co-Collateral Agent

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Table of Contents

 

 

 

Page

 

 

 

Article I

 

DEFINITIONS

 

Section 1.1.

Terms Defined in Credit Agreement

5

 

 

 

Section 1.2.

Terms Defined in UCC

6

 

 

 

Section 1.3.

Definitions of Certain Terms Used Herein

6

 

Article II

 

GRANT OF SECURITY INTEREST

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.1.

Title, Perfection and Priority

13

 

 

 

Section 3.2.

Type and Jurisdiction of Organization, Organizational and Identification Numbers

13

 

 

 

Section 3.3.

Principal Location

13

 

 

 

Section 3.4.

Collateral Locations

13

 

 

 

Section 3.5.

Bailees, Warehousemen, Etc.

13

 

 

 

Section 3.6.

Exact Names

14

 

 

 

Section 3.7.

Letter-of-Credit Rights and Chattel Paper

14

 

 

 

Section 3.8.

Accounts and Chattel Paper

14

 

 

 

Section 3.9.

Inventory

15

 

 

 

Section 3.10.

Intellectual Property

15

 

 

 

Section 3.11.

No Financing Statements Security Agreements

15

 

 

 

Section 3.12.

Pledged Collateral

15

 

--------------------------------------------------------------------------------


 

Section 3.13.

Commercial Tort Claims

16

 

 

 

Section 3.14.

Perfection Certificate

17

 

 

 

Article IV

 

COVENANTS

 

 

 

Section 4.1.

General

17

 

 

 

Section 4.2.

Receivables

19

 

 

 

Section 4.3.

Inventory Count; Inventory Reporting System

20

 

 

 

Section 4.4.

Delivery of Instruments, Securities, Chattel Paper and Documents

20

 

 

 

Section 4.5.

Uncertificated Pledged Collateral

20

 

 

 

Section 4.6.

Pledged Collateral

21

 

 

 

Section 4.7.

Intellectual Property

22

 

 

 

Section 4.8.

Commercial Tort Claims

23

 

 

 

Section 4.9.

Letter-of-Credit Rights

23

 

 

 

Section 4.10.

No Interference

23

 

 

 

Section 4.11.

Insurance

23

 

 

 

Section 4.12.

Collateral Access Agreements

24

 

 

 

Section 4.13.

Certain Accounts

24

 

Article V

 

REMEDIES

 

 

 

Section 5.1.

Remedies

24

 

 

 

Section 5.2.

Grantor’s Obligations Upon Default

26

 

 

 

Section 5.3.

Grant of Intellectual Property License

26

 

 

 

Article VI

 

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

 

 

Section 6.1.

Account Verification

27

 

2

--------------------------------------------------------------------------------


 

Section 6.2.

Authorization for Secured Party to Take Certain Action

27

 

 

 

Section 6.3.

PROXY

28

 

 

 

Section 6.4.

NATURE OF APPOINTMENT; LIMITATION OF DUTY

29

 

 

 

Article VII

 

GENERAL PROVISIONS

 

 

 

Section 7.1.

Waivers

29

 

 

 

Section 7.2.

Limitation on Agent’s and Secured Party’s Duty with Respect to the Collateral

30

 

 

 

Section 7.3.

Compromises and Collection of Collateral

30

 

 

 

Section 7.4.

Secured Party Performance of Debtor Obligations

31

 

 

 

Section 7.5.

Specific Performance of Certain Covenants

31

 

 

 

Section 7.6.

Dispositions Not Authorized

31

 

 

 

Section 7.7.

No Waiver; Amendments; Cumulative Remedies

31

 

 

 

Section 7.8.

Limitation by Law; Severability of Provisions

32

 

 

 

Section 7.9.

Reinstatement

32

 

 

 

Section 7.10.

Benefit of Agreement

32

 

 

 

Section 7.11.

Survival of Representations

32

 

 

 

Section 7.12.

Taxes and Expenses

33

 

 

 

Section 7.13.

Additional Subsidiaries

33

 

 

 

Section 7.14.

Headings

33

 

 

 

Section 7.15.

Termination or Release

33

 

 

 

Section 7.16.

Entire Agreement

34

 

 

 

Section 7.17.

CHOICE OF LAW

34

 

 

 

Section 7.18.

CONSENT TO JURISDICTION

34

 

 

 

Section 7.19.

WAIVER OF JURY TRIAL

35

 

3

--------------------------------------------------------------------------------


 

Section 7.20.

Indemnity

35

 

 

 

Section 7.21.

Counterparts

35

 

 

 

Section 7.22.

INTERCREDITOR AGREEMENT GOVERNS

35

 

 

 

Section 7.23.

Delivery of Collateral

36

 

 

 

Section 7.24.

Mortgages

36

 

 

 

Section 7.25.

Acknowledgement of Agent

36

 

 

 

Article VIII

 

NOTICES

 

 

 

Section 8.1.

Sending Notices

37

 

 

 

Section 8.2.

Change in Address for Notices

37

 

 

 

Article IX

 

THE AGENT

 

EXHIBITS:

 

 

 

Exhibit A —

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Exhibit B —

Bailees, Warehousemen and Third Party Possessors of Collateral

Exhibit C —

Letter of Credit Rights and Chattel Paper

Exhibit D —

Intellectual Property

Exhibit E —

Commercial Tort Claims

Exhibit F —

Pledged Collateral

Exhibit G —

UCC Filing Offices

Exhibit H —

Form of Security Agreement Amendment

Exhibit I —

Form of Perfection Certificate

Exhibit J —

Subsidiary Parties

Exhibit K —

Form of Collateral Access Agreement

Exhibit L —

Form of Joinder

 

4

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be amended or
modified from time to time, this “Security Agreement”) is entered into as of
July 15, 2009 by and among Neiman Marcus, Inc., a Delaware corporation
(“Holdings”), The Neiman Marcus Group, Inc., a Delaware corporation (the
“Company”), the Subsidiary Parties (as defined below) from time to time party
hereto and Bank of America, N.A., in its capacity as administrative agent and
co-collateral agent for the lenders party to the Credit Agreement referred to
below (in such capacities, the “Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Company, the other Loan Parties, the Revolving Lenders party
thereto, Deutsche Bank Trust Company Americas, as administrative agent and
collateral agent (the “Existing Agent”), and the other parties thereto entered
into that certain Credit Agreement dated as of October 6, 2005 (as amended prior
to the date hereto, the “Existing Credit Agreement”); and

 

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Company, the Subsidiary Parties party thereto and the Existing Agent entered
into that certain Pledge and Security Agreement dated as of October 6, 2005 (as
amended prior to the date hereto, the “Original Security Agreement”); and

 

WHEREAS, the Loan Parties, the Agent, the Co-Collateral Agents and the Lenders
are entering into an Amended and Restated Credit Agreement dated as of the date
hereof which amends and restates the Existing Credit Agreement and provides for
loans in an aggregate principal amount of up to $600,000,000 outstanding at any
time (subject to increase as provided therein) (as it may be further amended or
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Grantors are entering into this Amended and Restated Pledge and
Security Agreement for the purpose of amending and restating the Original
Security Agreement and in order to induce the Lenders to enter into and extend
credit to the Borrowers under the Credit Agreement and to secure the Secured
Obligations, including in the case of each Grantor that is a Loan Guarantor, its
obligations under the Loan Guaranty.

 

ACCORDINGLY, the parties hereto agree that the Existing Security Agreement is
amended and restated in full as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.1.            Terms Defined in Credit Agreement.  All capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 1.2.            Terms Defined in UCC.  Terms defined in the UCC that are
not otherwise defined in this Security Agreement or the Credit Agreement are
used herein as defined in the UCC.

 

Section 1.3.            Definitions of Certain Terms Used Herein.  As used in
this Security Agreement, in addition to the terms defined in the preamble and
Preliminary Statement above, the following terms shall have the following
meanings:

 

“Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Borrower” means any of the Company, each Domestic Subsidiary party hereto as of
the date hereof as a Borrower and each other Domestic Subsidiary of the Company
that becomes a Borrower pursuant to Section 5.11(a) of the Credit Agreement.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means a landlord waiver or other agreement,
substantially in the form attached hereto as Exhibit K or such other form as
shall be reasonably satisfactory to the Agent, between the Agent and any third
party (including any bailee, consignee, customs broker, or other similar Person)
in possession of any Collateral or any landlord of any premises where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time.

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Agent
with respect to the Collateral pursuant to any Loan Document.

 

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

 

“Consignment Inventory” means any Inventory held by a Grantor on a consignment
basis, which Inventory is not owned by a Grantor (and would not be reflected on
a consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP).

 

“Consignment Proceeds” means any proceeds from the sale of any Consignment
Inventory, solely to the extent that such proceeds are identifiable proceeds
from the sale of Consignment Inventory and that the Company identifies such
proceeds as such through a method of tracing reasonably satisfactory to the
Agent.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

6

--------------------------------------------------------------------------------


 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Document” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Excluded Assets” means

 


(A)           THE SPECIFIED CREDIT CARD RECEIVABLES, ANY SPECIFIED CREDIT CARD
PAYMENTS AND ANY SPECIFIED IN-STORE CREDIT CARD PAYMENTS;


 


(B)           MORE THAN 65% OF THE ISSUED AND OUTSTANDING VOTING EQUITY
INTERESTS OF ANY FOREIGN SUBSIDIARY;


 


(C)           ANY DOMESTIC SUBSIDIARY THAT IS TAXED AS A PARTNERSHIP FOR FEDERAL
INCOME TAX PURPOSES THAT HOLDS EQUITY INTERESTS OF A FOREIGN SUBSIDIARY WHOSE
EQUITY INTERESTS ARE PLEDGED PURSUANT TO THIS SECURITY AGREEMENT;


 


(D)           ANY MARGIN STOCK;


 


(E)           EQUITY INTERESTS IN WILLOW BEND BEVERAGE CORPORATION;


 


(F)            ANY INTERCOMPANY INDEBTEDNESS OF (I) THE COMPANY OR ANY
SUBSIDIARY THAT IS A LOAN PARTY OWING TO A SUBSIDIARY THAT IS A LOAN PARTY,
(II) A SUBSIDIARY THAT IS A LOAN PARTY OWING TO THE COMPANY OR (III) ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY OWING TO THE COMPANY OR OWING TO A
SUBSIDIARY THAT IS A LOAN PARTY (IN THE CASE OF (III), OTHER THAN SUCH
INDEBTEDNESS THAT IS INDEBTEDNESS FOR BORROWED MONEY AND HAS A PRINCIPAL AMOUNT
OF $5,000,000 OR MORE);


 


(G)           SUBJECT TO SECTION 7.15(D), ANY EQUITY INTERESTS TO THE EXTENT
THAT A PLEDGE OF SUCH EQUITY INTERESTS WOULD GIVE RISE TO ADDITIONAL SUBSIDIARY
REPORTING REQUIREMENTS UNDER RULE 3-10 OR RULE 3-16 OF REGULATION S-X
PROMULGATED UNDER THE EXCHANGE ACT OF 1934;


 


(H)           ANY CONSIGNMENT INVENTORY AND ANY CONSIGNMENT PROCEEDS;


 


(I)            ANY LEASED-DEPARTMENT INVENTORY AND ANY LEASED-DEPARTMENT
PROCEEDS;


 


(J)            ANY LEASES, LICENSES, RIGHTS OR OTHER AGREEMENTS CONTAINED WITHIN
THE COLLATERAL TO WHICH ANY GRANTOR IS A PARTY OR ANY OF ITS RIGHTS OR INTERESTS
ARE SUBJECT THERETO TO THE EXTENT AND SOLELY TO THE EXTENT THAT THE PROXIMATE
RESULT OF THE GRANT OF SUCH SECURITY INTEREST SHALL

 

7

--------------------------------------------------------------------------------


 


BE TO (1) CONSTITUTE OR RESULT IN THE ABANDONMENT, INVALIDATION OR
UNENFORCEABILITY OF ANY RIGHT, TITLE OR INTEREST IN SUCH GRANTOR THEREIN, OR
(2) CREATE A SITUATION UNDER WHICH SUCH GRANTOR SHALL BE DEEMED TO HAVE BREACHED
OR TERMINATED PURSUANT TO THE TERMS OF, OR DEFAULTED UNDER, ANY SUCH COLLATERAL;
AND IN EACH CASE UNDER CLAUSES (1) AND (2) ABOVE SUCH ABANDONMENT, INVALIDATION,
UNENFORCEABILITY, BREACH, TERMINATION OR DEFAULT WOULD NOT BE RENDERED
INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE UNIFORM
COMMERCIAL CODE (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT
JURISDICTION OR ANY OTHER APPLICABLE LAW OR PRINCIPLES OR EQUITY; PROVIDED,
HOWEVER, THAT THE EXCLUDED ASSETS SHALL NOT INCLUDE, AND SUCH SECURITY INTEREST
SHALL ATTACH IMMEDIATELY AT SUCH TIME AS THE CONDITION CAUSING SUCH ABANDONMENT,
INVALIDATION, UNENFORCEABILITY, BREACH, TERMINATION OR DEFAULT SHALL BE REMEDIED
OR SHALL CEASE TO EXIST AND TO THE EXTENT SEVERABLE, SHALL ATTACH IMMEDIATELY
TO, ANY PORTION OF SUCH LEASE, LICENSE, RIGHT OR AGREEMENT THAT DOES NOT RESULT
IN ANY OF THE CONSEQUENCES SPECIFIED IN (1) OR (2) ABOVE; AND


 


(K)           ASSETS THAT ARE ACQUIRED BY ANY GRANTOR WITH THE PROCEEDS OF
INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(E) AND 6.01(F) OF THE CREDIT
AGREEMENT AND THAT ARE SUBJECT TO A PURCHASE MONEY LIEN IN FAVOR OF THE LENDERS
UNDER SUCH INDEBTEDNESS; PROVIDED, HOWEVER, THAT THE AGGREGATE PURCHASE PRICE
PAID FOR THE ACQUISITION OF SUCH ASSETS SHALL NOT EXCEED $75,000,000 IN THE
AGGREGATE.


 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Grantors” means Holdings, the Company and the Subsidiary Parties.

 

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

 

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of October 6, 2005, among Holdings, the Company, the
Subsidiaries from time to time party thereto, the Agent and the Term Loan Agent
(as defined in the Intercreditor Agreement), as previously amended, as amended
as of the date hereof, and as it may be further amended, modified or
supplemented from time to time.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Leased-Department Inventory” means any Inventory relating to a leased
department within one of the Grantors’ retail stores, which Inventory is not
owned by a Grantor (and would not be reflected on a consolidated balance sheet
of the Company and its Subsidiaries prepared in accordance with GAAP).

 

8

--------------------------------------------------------------------------------


 

“Leased-Department Proceeds” means any proceeds from the sale of any
Leased-Department Inventory, solely to the extent that such proceeds are
identifiable proceeds from the sale of Leased-Department Inventory and that the
Company identifies such proceeds as such through a method of tracing reasonably
satisfactory to the Agent.

 

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its owned (1) Patents, (2) Copyrights, or (3) Trademarks,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit I completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Company.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property owned by any Grantor, other than any Instruments, Securities or
Investment Property that is an Excluded Asset (for so long and to the extent it
remains an Excluded Asset), whether or not physically delivered to the Agent
pursuant to this Security Agreement; provided that the term Pledged Collateral
shall in no event include any Credit Card Processor Accounts or the proceeds
thereof.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money (other than the
Specified Credit Card Receivables) that are General Intangibles or that are
otherwise included as Collateral.

 

“Required Secured Parties” means (a) prior to the Discharge of Revolving
Facility Obligations, (i) prior to an acceleration of the Revolving Facility
Obligations under the Credit Agreement, the Required Lenders, (ii) after an
acceleration of the Revolving Facility Obligations under the Credit Agreement
but prior to the date upon which the Credit Agreement has terminated by its
terms and all of the obligations thereunder have been paid in full, Revolving
Lenders holding in the aggregate at least a majority of the total of the
aggregate Revolving Exposure of all the Revolving Lenders, and (iii) after the
Credit Agreement has terminated by its terms and after Payment in Full of all
the Revolving Exposure thereunder (whether or not the

 

9

--------------------------------------------------------------------------------


 

Revolving Facility Obligations under the Credit Agreement were ever
accelerated), Revolving Lenders holding (or whose Affiliates are holding) in the
aggregate at least a majority of the aggregate net Secured Swap Obligations and
Banking Services Obligations then due and unpaid from the Grantors to the
Revolving Lenders and their respective Affiliates under Swap Agreements or in
respect of Banking Services, as determined by the Agent in its reasonable
discretion and (b) after the Discharge of Revolving Facility Obligations, the
Required Incremental Term Loan Lenders.

 

“Revolving Facility Mortgages” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” means (a) the Lenders, (b) the Agent, (c) each Issuing Bank,
(d) each counterparty to any Swap Agreement with a Loan Party the obligations
under which constitute Secured Swap Obligations, (e) each Co-Collateral Agent,
(f) the beneficiaries of each indemnification obligations undertaken by any Loan
Party under any Loan Document, (g) each Person providing Banking Services which
constitute Banking Services Obligations and (h) the successors and permitted
assigns of each of the foregoing.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Specified Credit Card Receivables” means the Accounts, Documents and other
rights or claims to receive money which are General Intangibles and that have
been or from time to time are sold or otherwise transferred to (i) HSBC pursuant
to the HSBC Arrangements or (ii) any third party pursuant to any Permitted
Replacement Credit Card Program.

 

“Specified Credit Card Payments” means any payments by the holder of a private
label credit card subject to any Permitted Replacement Credit Card Program to
the issuer of such credit card that are made to a specified account of a Grantor
prior to the transition of ownership of such account to the applicable third
party in connection with the establishment of the applicable Permitted
Replacement Credit Card Program.

 

“Specified In-Store Credit Card Payments” means any payments made in-person by
customers in respect of private label credit cards subject to the HSBC
Arrangements or any Permitted Replacement Credit Card Program in one of the
Grantors’ retail stores, solely to the extent that such payments are
identifiable payments from the holders of such private label credit cards and
that the Company identifies such payments as such through a method of tracing
reasonably satisfactory to the Agent.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Equity Interest.

 

10

--------------------------------------------------------------------------------


 

“Subsidiary Parties” means (a) the Subsidiaries identified on Exhibit J hereto,
(b) NM Nevada Trust, a Massachusetts business trust, and (c) each other Domestic
Subsidiary that becomes a party to this Agreement as a Subsidiary Party after
the date hereof, in accordance with Section 7.13 herein and Section 5.11 of the
Credit Agreement.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

 

“Term Loan Agent” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan First Lien Collateral Transition Date” shall have the meaning set
forth in the Intercreditor Agreement.

 

“Term Loan Security Agreement” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Term Loan Security Documents” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II


 


GRANT OF SECURITY INTEREST


 

Each Grantor hereby pledges, assigns and grants to the Agent, on behalf of and
for the ratable benefit of the Secured Parties, and to secure the prompt and
complete payment and performance of all Secured Obligations, a security interest
in all of its right, title and interest in, to and under all personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or

 

11

--------------------------------------------------------------------------------


 

derivations thereof), and regardless of where located (all of which are
collectively referred to as the “Collateral”), including:

 

(I)            ALL ACCOUNTS;

 

(II)           ALL CHATTEL PAPER;

 

(III)          ALL COPYRIGHTS, PATENTS AND TRADEMARKS;

 

(IV)          ALL DOCUMENTS;

 

(V)           ALL EQUIPMENT;

 

(VI)          ALL FIXTURES;

 

(VII)         ALL GENERAL INTANGIBLES;

 

(VIII)        ALL GOODS;

 

(IX)           ALL INSTRUMENTS;

 

(X)            ALL INVENTORY;

 

(XI)           ALL INVESTMENT PROPERTY;

 

(XII)          ALL CASH OR CASH EQUIVALENTS;

 

(XIII)         ALL LETTERS OF CREDIT, LETTER-OF-CREDIT RIGHTS AND SUPPORTING
OBLIGATIONS;

 

(XIV)        ALL DEPOSIT ACCOUNTS WITH ANY BANK OR OTHER FINANCIAL INSTITUTION;

 

(XV)         ALL COMMERCIAL TORT CLAIMS AS SPECIFIED FROM TIME TO TIME IN
EXHIBIT E; AND

 

(XVI)        ALL ACCESSIONS TO, SUBSTITUTIONS FOR AND REPLACEMENTS, PROCEEDS
(INCLUDING STOCK RIGHTS), INSURANCE PROCEEDS AND PRODUCTS OF THE FOREGOING,
TOGETHER WITH ALL BOOKS AND RECORDS, CUSTOMER LISTS, CREDIT FILES, COMPUTER
FILES, PROGRAMS, PRINTOUTS AND OTHER COMPUTER MATERIALS AND RECORDS RELATED
THERETO AND ANY GENERAL INTANGIBLES AT ANY TIME EVIDENCING OR RELATING TO ANY OF
THE FOREGOING.

 

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the security interest attach to any Excluded
Asset.

 

12

--------------------------------------------------------------------------------


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Grantors, jointly and severally, represent and warrant to the Agent, for the
benefit of the Secured Parties, that:

 

Section 3.1.            Title, Perfection and Priority.  Each Grantor has good
and valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Liens permitted under
Section 4.1(e), and has full power and authority to grant to the Agent the
security interest in such Collateral pursuant hereto.  This Agreement creates in
favor of the Agent for the benefit of the Secured Parties a valid security
interest in the Collateral granted by each Grantor.  No consent, approval,
authorization, or other action by, and no giving of notice to or filing with,
any Governmental Authority or any other Person is required for the grant of the
security interest pursuant to this Security Agreement or for the exercise by the
Agent of the rights provided for in this Security Agreement or the remedies in
respect of the Collateral pursuant to this Security Agreement, except as have
been obtained and are in full force and effect,  except for filings necessary to
perfect Liens created pursuant to the Loan Documents (all of which have been
timely made or otherwise provided for (including, where applicable, delivery to
the Agent of documents to perfect Liens created pursuant to the Loan
Documents)).  When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed on Exhibit G, the Agent
will have a fully perfected first priority security interest in that Collateral
in which a security interest may be perfected by filing under the Uniform
Commercial Code in effect in the applicable jurisdiction, subject only to Liens
permitted under Section 4.1(e) and to the terms of the Intercreditor Agreement.

 

Section 3.2.            Type and Jurisdiction of Organization, Organizational
and Identification Numbers.  The type of entity of each Grantor, its
jurisdiction of organization, the organizational number issued to it by its
jurisdiction of organization and its federal employer identification number are
set forth on Exhibit A.

 

Section 3.3.            Principal Location.  Each Grantor’s mailing address and
the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), is disclosed on
Exhibit A.

 

Section 3.4.            Collateral Locations.  Each location where Collateral is
located as of the date hereof (except for Inventory in transit) is listed on
Exhibit A.  All of said locations are owned by a Grantor except for locations
(i) that are leased by a Grantor as lessee and designated in Part III(b) of
Exhibit A and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part III(c) of
Exhibit A.

 

Section 3.5.            Bailees, Warehousemen, Etc.  Exhibit B hereto sets forth
a list, as of the date hereof, of each bailee, warehouseman and other third
party in possession or control of any Inventory of any Grantor (except for
Inventory in transit) and specifies as to each bailee, warehouseman or other
third party whether the value of the Inventory, at cost, possessed or controlled
by such bailee, warehouseman or other third party exceeds $2,500,000.

 

13

--------------------------------------------------------------------------------


 

Section 3.6.            Exact Names.  The name in which each Grantor has
executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization.  No Grantor has, during the past five years, been
known by or used any other corporate or fictitious name, or been a party to any
merger or consolidation, except as disclosed in the Perfection Certificate.

 

Section 3.7.            Letter-of-Credit Rights and Chattel Paper.  Exhibit C
lists all Letter-of-Credit Rights and Chattel Paper of each Grantor.  All
actions necessary or desirable to protect and perfect the Agent’s Lien under the
laws of the United States, on each item listed on Exhibit C (including the
delivery of all originals as required hereunder) has been duly taken by each
Grantor.  The Agent will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e) and to the terms of the Intercreditor Agreement.

 

Section 3.8.            Accounts and Chattel Paper.

 


(A)           THE NAMES OF THE OBLIGORS, AMOUNTS OWING, DUE DATES AND OTHER
INFORMATION WITH RESPECT TO EACH GRANTOR’S ACCOUNTS AND CHATTEL PAPER THAT ARE
COLLATERAL ARE AND WILL BE CORRECTLY STATED, AT THE TIME FURNISHED, IN ALL
RECORDS OF SUCH GRANTOR RELATING THERETO AND IN ALL INVOICES AND EACH COLLATERAL
REPORT WITH RESPECT THERETO FURNISHED TO THE AGENT BY SUCH GRANTOR FROM TIME TO
TIME.  THE COMPANY HAS PROVIDED THE AGENT WITH TRUE AND COMPLETE COPIES OF THE
HSBC AGREEMENTS IN EFFECT ON THE DATE HEREOF.


 


(B)           WITH RESPECT TO ACCOUNTS THAT ARE NOT EXCLUDED ASSETS, EXCEPT AS
SPECIFICALLY DISCLOSED ON THE MOST RECENT COLLATERAL REPORT, (I) ALL SUCH
ACCOUNTS REPRESENT BONA FIDE SALES OF INVENTORY OR RENDERING OF SERVICES TO
ACCOUNT DEBTORS IN THE ORDINARY COURSE OF THE APPLICABLE GRANTOR’S BUSINESS AND
ARE NOT EVIDENCED BY A JUDGMENT, INSTRUMENT OR CHATTEL PAPER; (II) THERE ARE NO
SETOFFS, CLAIMS OR DISPUTES EXISTING OR ASSERTED WITH RESPECT THERETO AND NO
GRANTOR HAS MADE ANY AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY EXTENSION OF TIME
FOR THE PAYMENT THEREOF, ANY COMPROMISE OR SETTLEMENT FOR LESS THAN THE FULL
AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT DEBTOR FROM LIABILITY THEREFOR, OR
ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE ALLOWED BY A GRANTOR IN
THE ORDINARY COURSE OF ITS BUSINESS FOR PROMPT PAYMENT AND DISCLOSED TO THE
AGENT; (III) TO THE KNOWLEDGE OF SUCH GRANTOR, THERE ARE NO FACTS, EVENTS OR
OCCURRENCES THAT IN ANY WAY IMPAIR THE VALIDITY OR ENFORCEABILITY THEREOF OR
COULD REASONABLY BE EXPECTED TO REDUCE THE AMOUNT PAYABLE THEREUNDER AS SHOWN ON
SUCH GRANTOR’S BOOKS AND RECORDS AND ANY INVOICES, STATEMENTS AND THE MOST
RECENT COLLATERAL REPORT WITH RESPECT THERETO; (IV) NO GRANTOR HAS RECEIVED ANY
NOTICE OF PROCEEDINGS OR ACTIONS THAT ARE THREATENED OR PENDING AGAINST ANY
ACCOUNT DEBTOR THAT MIGHT RESULT IN ANY MATERIAL ADVERSE CHANGE IN SUCH ACCOUNT
DEBTOR’S FINANCIAL CONDITION; AND (V) NO GRANTOR HAS KNOWLEDGE THAT ANY ACCOUNT
DEBTOR IS UNABLE GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE.


 


(C)           IN ADDITION, WITH RESPECT TO ALL ACCOUNTS THAT ARE NOT EXCLUDED
ASSETS, (I) THE AMOUNTS SHOWN ON ALL INVOICES, STATEMENTS AND THE MOST RECENT
COLLATERAL REPORT WITH RESPECT THERETO ARE ACTUALLY AND ABSOLUTELY OWING TO A
GRANTOR AS INDICATED THEREON AND ARE NOT IN ANY WAY CONTINGENT; AND (II) NO
PAYMENTS HAVE BEEN OR SHALL BE MADE THEREON EXCEPT PAYMENTS DELIVERED TO A
BLOCKED ACCOUNT SUBJECT TO A BLOCKED ACCOUNT AGREEMENT OR A DDA IN RESPECT OF

 

14

--------------------------------------------------------------------------------


 


WHICH A DDA NOTIFICATION HAS BEEN DELIVERED, IN EACH CASE IN ACCORDANCE WITH
SECTION 2.21 OF THE CREDIT AGREEMENT.


 

Section 3.9.            Inventory.  With respect to any Inventory scheduled or
listed on the most recent Collateral Report, (a) such Inventory (other than
Inventory in transit) is located at one of the Grantors’ locations set forth on
Exhibit A, (b) no Inventory (other than Inventory in transit) is now, or shall
at any time or times hereafter be stored at any other location not set forth on
Exhibit A except as permitted by Section 4.1(h), (c) the Grantors have good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to the Agent, for the benefit of the Secured Parties, and except
for Liens permitted under Section 6.02 of the Credit Agreement, (d) except as
specifically disclosed in the most recent Collateral Report, such Inventory is
Eligible Inventory, (e) such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreement with any third party that
would, upon sale or other disposition of such Inventory by the Agent in
accordance with the terms hereof, infringe the rights of such third-party
licensor, violate any contract with such third-party licensor, or cause the
Agent to incur any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement related thereto, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Agent following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which any
Grantor is a party or to which such Inventory is subject.

 

Section 3.10.          Intellectual Property.  No Grantor has any interest in,
or title to, any Patent, Trademark or Copyright except as set forth on
Exhibit D.  This Security Agreement is effective to create a valid and
continuing Lien under the UCC and the laws of the United States and, upon filing
of appropriate financing statements in the offices listed on Exhibit G and this
Security Agreement with the United States Copyright Office and the United States
Patent and Trademark Office, fully perfected first priority security interests
under the UCC and the laws of the United States (subject to the terms of the
Intercreditor Agreement) in favor of the Agent for the ratable benefit of the
Secured Parties on the Patents, Trademarks and Copyrights of the Grantors, such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from the Grantors; and all action necessary or
desirable under the UCC and the laws of the United States to protect and perfect
the Agent’s Lien on the Patents, Trademarks or Copyrights of the Grantors shall
have been duly taken.

 

Section 3.11.          No Financing Statements Security Agreements.  No
financing statement or security agreement describing all or any portion of the
Collateral that has not lapsed or been terminated naming a Grantor as debtor has
been filed or is of record in any jurisdiction except (a) for financing
statements or security agreements naming the Agent on behalf of the Secured
Parties as the secured party and (b) as permitted by Section 4.1(e) and 4.1(f).

 

Section 3.12.          Pledged Collateral.

 


(A)           EXHIBIT F SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL OF THE
PLEDGED COLLATERAL (OTHER THAN SUCH PLEDGED COLLATERAL THAT IS HELD BY A
SECURITIES INTERMEDIARY, WHICH HAS

 

15

--------------------------------------------------------------------------------


 


BEEN LISTED AND DELIVERED TO THE AGENT AND THE LENDERS PURSUANT TO SECTION 4.01
OF THE CREDIT AGREEMENT) AND THE PERCENTAGE OF THE TOTAL ISSUED AND OUTSTANDING
EQUITY INTERESTS OF THE ISSUER REPRESENTED THEREBY (EXCEPT ANY EQUITY INTERESTS
IN RESPECT OF WHICH THE GRANTORS COLLECTIVELY OWN LESS THAN 10% OF THE EQUITY
INTERESTS OF THE ISSUER OF SUCH EQUITY INTERESTS).  EACH GRANTOR IS THE DIRECT,
SOLE BENEFICIAL OWNER AND SOLE HOLDER OF RECORD OF THE PLEDGED COLLATERAL LISTED
ON EXHIBIT F AS BEING OWNED BY IT, FREE AND CLEAR OF ANY LIENS, EXCEPT FOR THE
SECURITY INTEREST GRANTED TO THE AGENT FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES HEREUNDER AND LIENS PERMITTED UNDER SECTION 6.02 OF THE CREDIT
AGREEMENT.  EACH GRANTOR FURTHER REPRESENTS AND WARRANTS THAT (I) ALL PLEDGED
COLLATERAL CONSTITUTING AN EQUITY INTEREST HAS BEEN (TO THE EXTENT SUCH CONCEPTS
ARE RELEVANT WITH RESPECT TO SUCH PLEDGED COLLATERAL) DULY AUTHORIZED AND
VALIDLY ISSUED BY THE ISSUER THEREOF AND ARE FULLY PAID AND NON-ASSESSABLE,
(II) WITH RESPECT TO ANY CERTIFICATES DELIVERED TO THE AGENT (OR ITS BAILEE)
REPRESENTING AN EQUITY INTEREST, EITHER SUCH CERTIFICATES ARE SECURITIES AS
DEFINED IN ARTICLE 8 OF THE UCC AS A RESULT OF ACTIONS BY THE ISSUER OR
OTHERWISE, OR, IF SUCH CERTIFICATES ARE NOT SECURITIES, SUCH GRANTOR HAS SO
INFORMED THE AGENT SO THAT THE AGENT (OR ITS BAILEE) MAY TAKE STEPS TO PERFECT
ITS SECURITY INTEREST THEREIN AS A GENERAL INTANGIBLE, (III) IT SHALL HAVE USED
ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL PLEDGED COLLATERAL HELD
BY A SECURITIES INTERMEDIARY IS COVERED BY A CONTROL AGREEMENT AMONG THE
APPLICABLE GRANTOR, THE SECURITIES INTERMEDIARY AND THE AGENT (OR ITS BAILEE)
PURSUANT TO WHICH THE AGENT (OR ITS BAILEE) HAS CONTROL, AND (IV) ALL PLEDGED
COLLATERAL THAT REPRESENTS INDEBTEDNESS OWED TO ANY GRANTOR HAS BEEN DULY
AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED BY THE ISSUER OF SUCH
INDEBTEDNESS, IS THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH ISSUER AND SUCH
ISSUER IS NOT IN DEFAULT THEREUNDER.


 


(B)           (I) NONE OF THE PLEDGED COLLATERAL HAS BEEN ISSUED OR TRANSFERRED
IN VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES DISCLOSURE OR SIMILAR
LAWS OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE SUBJECT,
(II) NONE OF THE PLEDGED COLLATERAL IS OR WILL BE SUBJECT TO ANY OPTION, RIGHT
OF FIRST REFUSAL, SHAREHOLDERS AGREEMENT, CHARTER OR BY-LAW PROVISIONS OR
CONTRACTUAL RESTRICTION OF ANY NATURE THAT MIGHT PROHIBIT, IMPAIR, DELAY OR
OTHERWISE AFFECT THE PLEDGE OF SUCH PLEDGED COLLATERAL HEREUNDER, THE SALE OR
DISPOSITION THEREOF PURSUANT HERETO OR THE EXERCISE BY THE AGENT OF RIGHTS AND
REMEDIES HEREUNDER, AND (III) NO CONSENT, APPROVAL, AUTHORIZATION, OR OTHER
ACTION BY, AND NO GIVING OF NOTICE, FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON IS REQUIRED FOR THE PLEDGE BY THE GRANTORS OF THE PLEDGED
COLLATERAL PURSUANT TO THIS SECURITY AGREEMENT OR FOR THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS SECURITY AGREEMENT BY THE GRANTORS, OR FOR THE EXERCISE
BY THE AGENT OF THE VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS SECURITY
AGREEMENT OR FOR THE REMEDIES IN RESPECT OF THE PLEDGED COLLATERAL PURSUANT TO
THIS SECURITY AGREEMENT, EXCEPT AS MAY BE REQUIRED IN CONNECTION WITH SUCH
DISPOSITION BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES GENERALLY.


 


(C)           EXCEPT AS SET FORTH ON EXHIBIT F, NONE OF THE PLEDGED COLLATERAL
WHICH REPRESENTS INDEBTEDNESS OWED TO A GRANTOR IS SUBORDINATED IN RIGHT OF
PAYMENT TO OTHER INDEBTEDNESS OR SUBJECT TO THE TERMS OF AN INDENTURE.


 

Section 3.13.          Commercial Tort Claims.  As of the date hereof, no
Grantor holds any Commercial Tort Claims having a value in excess of $1,000,000
for which such Grantor has filed a complaint in a court of competent
jurisdiction, except as indicated on Exhibit E hereto.

 

16

--------------------------------------------------------------------------------


 

Section 3.14.          Perfection Certificate.  The Perfection Certificate has
been duly prepared, completed and executed and the information set forth therein
is correct and complete in all material respects as of the date thereof.

 


ARTICLE IV


 


COVENANTS


 

From the date hereof, and thereafter until this Security Agreement is
terminated, each Grantor agrees that:

 

Section 4.1.            General.

 


(A)           COLLATERAL RECORDS.  EACH GRANTOR WILL MAINTAIN COMPLETE AND
ACCURATE BOOKS AND RECORDS AS IS CONSISTENT WITH ITS PRACTICES AS OF THE DATE
HEREOF IN ALL MATERIAL RESPECTS WITH RESPECT TO THE COLLATERAL, AND FURNISH TO
THE AGENT SUCH REPORTS RELATING TO THE COLLATERAL AS THE AGENT SHALL FROM TIME
TO TIME REASONABLY REQUEST.


 


(B)           AUTHORIZATION TO FILE FINANCING STATEMENTS; RATIFICATION.  EACH
GRANTOR HEREBY AUTHORIZES THE AGENT TO FILE, AND IF REQUESTED WILL DELIVER TO
THE AGENT, ALL FINANCING STATEMENTS AND OTHER DOCUMENTS AND TAKE SUCH OTHER
ACTIONS AS MAY FROM TIME TO TIME BE REQUESTED BY THE AGENT IN ORDER TO MAINTAIN
A FIRST PRIORITY (SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT) PERFECTED
SECURITY INTEREST IN AND, IF APPLICABLE, CONTROL OF, THE COLLATERAL.  ANY
FINANCING STATEMENT FILED BY THE AGENT MAY BE FILED IN ANY FILING OFFICE IN ANY
APPLICABLE UNIFORM COMMERCIAL CODE JURISDICTION AND MAY (I) INDICATE THE
COLLATERAL (1) AS ALL ASSETS OF THE APPLICABLE GRANTOR OR WORDS OF SIMILAR
EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL
FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF SUCH
JURISDICTION, OR (2) BY ANY OTHER DESCRIPTION WHICH REASONABLY APPROXIMATES THE
DESCRIPTION CONTAINED IN THIS SECURITY AGREEMENT, AND (II) CONTAIN ANY OTHER
INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR
FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT, INCLUDING
(A) WHETHER THE GRANTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY
ORGANIZATION IDENTIFICATION NUMBER ISSUED TO THE GRANTOR AND (B) IN THE CASE OF
A FINANCING STATEMENT FILED AS A FIXTURE FILING, A SUFFICIENT DESCRIPTION OF
REAL PROPERTY TO WHICH THE COLLATERAL RELATES.  EACH GRANTOR ALSO AGREES TO
FURNISH ANY SUCH INFORMATION TO THE AGENT PROMPTLY UPON REQUEST.  EACH GRANTOR
ALSO RATIFIES ITS AUTHORIZATION FOR THE AGENT TO HAVE FILED IN ANY UNIFORM
COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS OR AMENDMENTS
THERETO IF FILED PRIOR TO THE DATE HEREOF.


 


(C)           FURTHER ASSURANCES.  EACH GRANTOR WILL, IF REASONABLY REQUESTED BY
THE AGENT, BUT, SO LONG AS AN EVENT OF DEFAULT SHALL NOT HAVE OCCURRED AND BE
CONTINUING, NOT MORE FREQUENTLY THAN ONCE PER QUARTER, FURNISH TO THE AGENT
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS AND INFORMATION IN CONNECTION WITH THE COLLATERAL AS THE
AGENT MAY REASONABLY REQUEST, ALL IN SUCH DETAIL AS THE AGENT MAY REASONABLY
SPECIFY.  EACH GRANTOR ALSO AGREES TO TAKE ANY AND ALL ACTIONS NECESSARY TO
DEFEND TITLE TO THE COLLATERAL AGAINST ALL PERSONS AND TO DEFEND THE SECURITY
INTEREST OF THE AGENT IN THE COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY
LIEN NOT PERMITTED UNDER SECTION 6.02 OF THE CREDIT AGREEMENT AND SHALL TAKE
SUCH ACTIONS AS THE AGENT REASONABLY DEEMS APPROPRIATE UNDER

 

17

--------------------------------------------------------------------------------


 


APPLICABLE LAW TO EVIDENCE OR PERFECT ITS LIEN ON ANY COLLATERAL, OR OTHERWISE
TO GIVE EFFECT TO THE INTENT OF THIS AGREEMENT.


 


(D)           DISPOSITION OF COLLATERAL.  NO GRANTOR WILL SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF THE COLLATERAL EXCEPT FOR SALES, LEASES, TRANSFERS AND
OTHER DISPOSITIONS SPECIFICALLY PERMITTED UNDER SECTION 6.05 OF THE CREDIT
AGREEMENT.


 


(E)           LIENS.  NO GRANTOR WILL CREATE, INCUR, OR SUFFER TO EXIST ANY LIEN
ON THE COLLATERAL EXCEPT (I) THE SECURITY INTEREST CREATED BY THIS SECURITY
AGREEMENT, AND (II) LIENS PERMITTED BY SECTION 6.02 OF THE CREDIT AGREEMENT.


 


(F)            OTHER FINANCING STATEMENTS.  NO GRANTOR WILL AUTHORIZE THE FILING
OF ANY FINANCING STATEMENT NAMING IT AS DEBTOR COVERING ALL OR ANY PORTION OF
THE COLLATERAL, EXCEPT TO COVER SECURITY INTERESTS AS PERMITTED BY
SECTION 4.1(E).  EACH GRANTOR ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY
FINANCING STATEMENT OR AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY
FINANCING STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, SUBJECT TO
SUCH GRANTOR’S RIGHTS UNDER SECTION 9-509(D)(2) OF THE UCC.  WITHOUT LIMITING
THE FOREGOING, EACH GRANTOR SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT ANY FINANCING STATEMENT FILED BY ANY PERSON WITH RESPECT TO
CONSIGNMENT INVENTORY SHALL CLEARLY INDICATE THAT SUCH FINANCING STATEMENT
RELATES TO A CONSIGNMENT TRANSACTION WITH RESPECT TO SUCH CONSIGNMENT INVENTORY
BETWEEN THE APPLICABLE GRANTOR AND SUCH PERSON.


 


(G)           CHANGE OF NAME, ETC.  EACH GRANTOR AGREES TO FURNISH TO THE AGENT
PROMPT WRITTEN NOTICE OF ANY CHANGE IN:  (I) SUCH GRANTOR’S NAME; (II) THE
LOCATION OF SUCH GRANTOR’S CHIEF EXECUTIVE OFFICE OR ITS PRINCIPAL PLACE OF
BUSINESS; (III) SUCH GRANTOR’S ORGANIZATIONAL LEGAL ENTITY DESIGNATION OR
JURISDICTION OF INCORPORATION OR FORMATION; (IV) SUCH GRANTOR’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER ASSIGNED TO IT BY
ITS JURISDICTION OF INCORPORATION OR FORMATION; OR (V) THE ACQUISITION BY SUCH
GRANTOR OF ANY MATERIAL PROPERTY FOR WHICH ADDITIONAL FILINGS OR RECORDINGS ARE
NECESSARY TO PERFECT AND MAINTAIN THE AGENT’S SECURITY INTEREST THEREIN (TO THE
EXTENT PERFECTION OF THE SECURITY INTEREST IN SUCH PROPERTY IS REQUIRED BY THE
TERMS HEREOF).  EACH GRANTOR AGREES NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED
TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM
COMMERCIAL CODE OR OTHER APPLICABLE LAW THAT ARE REQUIRED IN ORDER FOR THE AGENT
TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND
PERFECTED, FIRST PRIORITY SECURITY INTEREST (SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT AND TO LIENS PERMITTED UNDER SECTION 6.02 OF THE CREDIT
AGREEMENT THAT HAVE PRIORITY BY OPERATION OF APPLICABLE LAW) IN THE COLLATERAL
FOR ITS BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES.


 


(H)           LOCATIONS OF COLLATERAL.  NO GRANTOR WILL MAINTAIN ANY COLLATERAL
CONSISTING OF INVENTORY THE AGGREGATE VALUE OF WHICH, AT COST, IS $2,500,000 OR
MORE AT ANY LOCATION OTHER THAN THOSE LOCATIONS LISTED ON EXHIBIT B OR
FACILITIES PURCHASED OR LEASED BY ANY GRANTOR AFTER THE DATE HEREOF IN
ACCORDANCE WITH THE CREDIT AGREEMENT, UNLESS, IN THE CASE OF ANY LOCATION (OTHER
THAN A RETAIL STORE OR CLEARANCE CENTER OR A LOCATION THAT IS OWNED BY A GRANTOR
AND THAT IS NOT SUBJECT TO ANY MORTGAGE OTHER THAN A MORTGAGE) WHERE ANY
COLLATERAL CONSISTING OF INVENTORY THE AGGREGATE VALUE OF WHICH, AT COST, IS
$2,500,000 OR MORE IS LOCATED, SUCH GRANTOR SHALL HAVE OBTAINED A COLLATERAL
ACCESS AGREEMENT FOR SUCH LOCATION.

 

18

--------------------------------------------------------------------------------


 


(I)            COMPLIANCE WITH TERMS.  EACH GRANTOR WILL PERFORM AND COMPLY IN
ALL MATERIAL RESPECTS WITH ALL OBLIGATIONS IN RESPECT OF THE COLLATERAL AND ALL
MATERIAL AGREEMENTS RELATING TO THE COLLATERAL TO WHICH IT IS A PARTY OR BY
WHICH IT IS BOUND.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, (A) THE
EXERCISE BY THE AGENT OF ANY OF THE RIGHTS HEREUNDER SHALL NOT RELEASE ANY
GRANTOR FROM ANY OF ITS DUTIES OR OBLIGATIONS UNDER THE CONTRACTS AND AGREEMENTS
INCLUDED IN THE COLLATERAL AND (B) NO SECURED PARTY SHALL HAVE ANY OBLIGATION OR
LIABILITY UNDER THE CONTRACTS AND AGREEMENTS INCLUDED IN THE COLLATERAL BY
REASON OF THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR SHALL ANY
SECURED PARTY BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF ANY
GRANTOR THEREUNDER OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR
PAYMENT ASSIGNED HEREUNDER.


 

Section 4.2.            Receivables.

 


(A)           CERTAIN AGREEMENTS ON RECEIVABLES.  NO GRANTOR WILL MAKE OR AGREE
TO MAKE ANY DISCOUNT, CREDIT, REBATE OR OTHER REDUCTION IN THE ORIGINAL AMOUNT
OWING ON A RECEIVABLE OR ACCEPT IN SATISFACTION OF A RECEIVABLE LESS THAN THE
ORIGINAL AMOUNT THEREOF, EXCEPT THAT, PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, ANY GRANTOR MAY REDUCE THE AMOUNT OF ACCOUNTS OTHER THAN CREDIT CARD
PROCESSOR ACCOUNTS, WHETHER FROM THE SALE OF INVENTORY OR OTHERWISE, IN
ACCORDANCE WITH ITS PRESENT POLICIES AND IN THE ORDINARY COURSE OF BUSINESS.


 


(B)           COLLECTION OF RECEIVABLES.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECURITY AGREEMENT, EACH GRANTOR WILL COLLECT AND ENFORCE, IN ACCORDANCE WITH
ITS PRESENT POLICIES AND IN THE ORDINARY COURSE OF BUSINESS, ALL AMOUNTS DUE OR
HEREAFTER DUE TO SUCH GRANTOR UNDER THE RECEIVABLES.


 


(C)           ELECTRONIC CHATTEL PAPER.  IF ANY GRANTOR AT ANY TIME HOLDS OR
ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY “TRANSFERABLE
RECORD”, AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF THE UNIFORM
ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT JURISDICTION, SUCH
GRANTOR SHALL PROMPTLY NOTIFY THE AGENT THEREOF AND, AT THE REQUEST OF THE
AGENT, SHALL TAKE SUCH ACTION AS THE AGENT MAY REASONABLY REQUEST TO VEST IN THE
AGENT CONTROL UNDER UCC SECTION 9-105 OF SUCH ELECTRONIC CHATTEL PAPER OR
CONTROL (TO THE EXTENT THE MEANING OF “CONTROL” HAS NOT BEEN CLEARLY ESTABLISHED
UNDER SUCH PROVISIONS, “CONTROL” IN THIS PARAGRAPH (C) TO HAVE SUCH MEANING AS
THE AGENT SHALL IN GOOD FAITH SPECIFY IN WRITING AFTER CONSULTATION WITH THE
COMPANY) UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT OR, AS THE CASE MAY BE, SECTION 16 OF THE UNIFORM
ELECTRONIC TRANSACTIONS ACT, AS SO IN EFFECT IN SUCH JURISDICTION, OF SUCH
TRANSFERABLE RECORD.  THE AGENT AGREES WITH SUCH GRANTOR THAT THE AGENT WILL
ARRANGE, PURSUANT TO PROCEDURES REASONABLY SATISFACTORY TO THE AGENT AND SO LONG
AS SUCH PROCEDURES WILL NOT RESULT IN THE AGENT’S LOSS OF CONTROL OR CONTROL, AS
APPLICABLE, FOR THE GRANTOR TO MAKE ALTERATIONS TO THE ELECTRONIC CHATTEL PAPER
OR TRANSFERABLE RECORD PERMITTED UNDER UCC SECTION 9-105 OR, AS THE CASE MAY BE,
SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE
ACT OR SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT FOR A PARTY IN
CONTROL TO ALLOW WITHOUT LOSS OF CONTROL OR CONTROL, AS APPLICABLE, UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AFTER TAKING INTO
ACCOUNT ANY ACTION BY SUCH GRANTOR WITH RESPECT TO SUCH ELECTRONIC CHATTEL PAPER
OR TRANSFERABLE RECORD.

 

19

--------------------------------------------------------------------------------


 

Section 4.3.            Inventory Count; Inventory Reporting System.  (a) The
Grantors will conduct a physical count of the Inventory at least once per fiscal
year (and will provide the Agent with reasonable prior notice of each physical
count), and after an occurrence and during the continuation of an Event of
Default, at such other times as the Agent requests.  The Agent or its
representative may participate in and observe each physical count upon
reasonable prior notice to the Grantors.  The Grantors, at their own expense,
shall deliver to the Agent the results of each physical verification that the
Grantors have made, or have caused any other Person to make on its behalf, of
all or any portion of its Inventory.  The Grantors will maintain a retail stock
ledger inventory reporting system at all times.  Each Borrower shall keep
accurate and complete records of its Inventory.

 

(b)           No Grantor shall return any Eligible Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless such
return is in the ordinary course of business.

 

(c)           The Grantors shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable requirements of any
applicable insurance policies covering such Inventory.

 

Section 4.4.            Delivery of Instruments, Securities, Chattel Paper and
Documents.  Each Grantor will (a) deliver to the Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral if any then exist, (b) hold
in trust for the Agent upon receipt and promptly thereafter deliver to the Agent
any Chattel Paper, Securities and Instruments constituting Collateral received
after the date hereof, (c) upon the Agent’s request, deliver to the Agent, and
thereafter hold in trust for the Agent upon receipt and promptly deliver to the
Agent any Document evidencing or constituting Collateral and (d) upon the
Agent’s request, deliver to the Agent a duly executed amendment to this Security
Agreement, in the form of Exhibit H hereto (each, an “Amendment”), pursuant to
which such Grantor will pledge any additional Collateral.  Each Grantor hereby
authorizes the Agent to attach each Amendment to this Security Agreement and
agrees that all additional collateral set forth in such Amendments shall be
considered to be part of the Collateral.

 

Section 4.5.            Uncertificated Pledged Collateral.  The Grantors will
permit the Agent from time to time to cause (subject to the terms of the
Intercreditor Agreement) the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral with respect to which the Grantors
collectively own 50% or more of the Equity Interests of the issuer of such
Pledged Collateral not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Agent granted
pursuant to this Security Agreement.  The Grantors will take any actions
reasonably necessary to cause (a) the issuers of uncertificated securities which
are Pledged Collateral with respect to which the Grantors collectively own 50%
or more of the Equity Interests of the issuer of such Pledged Collateral, and
(b) any securities intermediary which is the holder of any Pledged Collateral,
to cause the Agent to have and retain Control over such Pledged Collateral
(subject to the terms of the Intercreditor Agreement).  Without limiting the
foregoing, each applicable Grantor will use its commercially reasonable efforts
to cause, with respect to Pledged Collateral

 

20

--------------------------------------------------------------------------------


 

held with a securities intermediary in an account with an aggregate asset value
of $5,000,000 or more, such securities intermediary to enter into a control
agreement with the Agent, in form and substance satisfactory to the Agent,
giving the Agent Control (subject to the terms of the Intercreditor Agreement).

 

Section 4.6.            Pledged Collateral.

 


(A)           REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  SUBJECT TO THE TERMS
OF THE INTERCREDITOR AGREEMENT, THE AGENT, ON BEHALF OF THE SECURED PARTIES,
SHALL HOLD CERTIFICATED PLEDGED COLLATERAL IN THE NAME OF THE APPLICABLE
GRANTOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE AGENT, BUT FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SHALL HAVE THE
RIGHT (IN ITS SOLE AND ABSOLUTE DISCRETION) TO HOLD THE PLEDGED COLLATERAL IN
ITS OWN NAME AS PLEDGEE, OR IN THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS
SUB-AGENT).  EACH GRANTOR WILL PROMPTLY GIVE TO THE AGENT COPIES OF ANY NOTICES
OR OTHER COMMUNICATIONS RECEIVED BY IT WITH RESPECT TO PLEDGED COLLATERAL
REGISTERED IN THE NAME OF SUCH GRANTOR.  SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE AGENT SHALL AT ALL TIMES HAVE THE RIGHT TO EXCHANGE THE
CERTIFICATES REPRESENTING PLEDGED COLLATERAL FOR CERTIFICATES OF SMALLER OR
LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS SECURITY AGREEMENT


 


(B)           ANY INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY OWING
TO THE COMPANY OR ANY SUBSIDIARY THAT IS A LOAN PARTY IN EXCESS OF $5,000,000
SHALL BE OR BECOME EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT, AND SUCH
NOTE OR INSTRUMENT SHALL BE PROMPTLY PLEDGED AND DELIVERED TO THE AGENT, DULY
ENDORSED IN A MANNER SATISFACTORY TO THE AGENT.


 


(C)           EXERCISE OF RIGHTS IN PLEDGED COLLATERAL.  SUBJECT, IN EACH CASE,
TO THE INTERCREDITOR AGREEMENT,


 

(I)            WITHOUT IN ANY WAY LIMITING THE FOREGOING AND SUBJECT TO
CLAUSE (II) BELOW, EACH GRANTOR SHALL HAVE THE RIGHT TO EXERCISE ALL VOTING
RIGHTS OR OTHER RIGHTS RELATING TO THE PLEDGED COLLATERAL FOR ALL PURPOSES NOT
INCONSISTENT WITH THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT; PROVIDED, HOWEVER, THAT NO VOTE OR OTHER RIGHT SHALL BE EXERCISED
OR ACTION TAKEN WHICH WOULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
MATERIALLY AND ADVERSELY IMPAIRING THE RIGHTS OF THE AGENT IN RESPECT OF THE
PLEDGED COLLATERAL.

 

(II)           EACH GRANTOR WILL PERMIT THE AGENT OR ITS NOMINEE AT ANY TIME
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT
NOTICE, TO EXERCISE ALL VOTING RIGHTS OR OTHER RIGHTS RELATING TO PLEDGED
COLLATERAL, INCLUDING, WITHOUT LIMITATION, EXCHANGE, SUBSCRIPTION OR ANY OTHER
RIGHTS, PRIVILEGES, OR OPTIONS PERTAINING TO ANY EQUITY INTEREST OR INVESTMENT
PROPERTY CONSTITUTING PLEDGED COLLATERAL AS IF IT WERE THE ABSOLUTE OWNER
THEREOF.

 

(III)          EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS PAID ON OR DISTRIBUTED IN
RESPECT OF THE PLEDGED COLLATERAL TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH
DIVIDENDS, INTEREST,

 

21

--------------------------------------------------------------------------------


 

PRINCIPAL AND OTHER DISTRIBUTIONS ARE PERMITTED BY, AND OTHERWISE PAID OR
DISTRIBUTED IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAW; PROVIDED, HOWEVER, THAT
ANY NON-CASH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT WOULD
CONSTITUTE PLEDGED COLLATERAL, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION
OR RECLASSIFICATION OF THE OUTSTANDING EQUITY INTERESTS OF THE ISSUER OF ANY
PLEDGED COLLATERAL OR RECEIVED IN EXCHANGE FOR PLEDGED COLLATERAL OR ANY PART
THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR
OTHERWISE, SHALL BE AND BECOME PART OF THE PLEDGED COLLATERAL, AND, IF RECEIVED
BY ANY GRANTOR, SHALL NOT BE COMMINGLED BY SUCH GRANTOR WITH ANY OF ITS OTHER
FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE HELD
IN TRUST FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND SHALL BE FORTHWITH
DELIVERED TO THE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT OR INSTRUMENT OF ASSIGNMENT).  THE PROVISO TO THE FIRST SENTENCE OF
THIS CLAUSE (III) SHALL NOT APPLY TO DIVIDENDS BETWEEN OR AMONG THE COMPANY AND
THE OTHER LOAN PARTIES ONLY OF PROPERTY SUBJECT TO A PERFECTED SECURITY INTEREST
UNDER THIS SECURITY AGREEMENT; PROVIDED THAT THE COMPANY NOTIFIES THE AGENT IN
WRITING, SPECIFICALLY REFERRING TO THIS SECTION 4.6, AT THE TIME OF SUCH
DIVIDEND AND TAKES ANY ACTIONS THE AGENT REASONABLY SPECIFIES TO ENSURE THE
CONTINUANCE OF ITS PERFECTED SECURITY INTEREST IN SUCH PROPERTY UNDER THIS
SECURITY AGREEMENT.

 

Section 4.7.            Intellectual Property.

 


(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, EACH GRANTOR WILL USE ITS BEST EFFORTS TO OBTAIN ALL CONSENTS AND
APPROVALS NECESSARY OR APPROPRIATE FOR THE ASSIGNMENT TO OR FOR THE BENEFIT OF
THE AGENT OF ANY LICENSE HELD BY SUCH GRANTOR IN ORDER TO ENFORCE THE SECURITY
INTERESTS GRANTED HEREUNDER.


 


(B)           EACH GRANTOR SHALL NOTIFY THE AGENT PROMPTLY IF IT KNOWS OR
REASONABLY EXPECTS THAT ANY APPLICATION OR REGISTRATION RELATING TO ANY PATENT,
TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) MATERIAL TO THE CONDUCT OF
SUCH GRANTOR’S BUSINESS MAY BECOME ABANDONED OR DEDICATED, OR OF ANY MATERIAL
ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT) REGARDING
SUCH GRANTOR’S OWNERSHIP OF ANY SUCH PATENT, TRADEMARK OR COPYRIGHT, ITS RIGHT
TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(C)           IN NO EVENT SHALL ANY GRANTOR, EITHER DIRECTLY OR THROUGH ANY
AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR THE REGISTRATION
OF ANY MATERIAL PATENT, TRADEMARK OR COPYRIGHT WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR
AGENCY WITHOUT GIVING THE AGENT PROMPT WRITTEN NOTICE THEREOF, AND, UPON REQUEST
OF THE AGENT, SUCH GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL SECURITY
AGREEMENTS OR OTHER INSTRUMENTS AS THE AGENT MAY REASONABLY REQUEST TO EVIDENCE
THE AGENT’S SECURITY INTEREST IN SUCH PATENT, TRADEMARK OR COPYRIGHT, AND THE
GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY.


 


(D)           EACH GRANTOR SHALL TAKE ALL ACTIONS NECESSARY OR REASONABLY
REQUESTED BY THE AGENT TO MAINTAIN AND PURSUE EACH MATERIAL APPLICATION, TO
OBTAIN THE RELEVANT REGISTRATION

 

22

--------------------------------------------------------------------------------


 


AND TO MAINTAIN THE REGISTRATION OF EACH OF THE PATENTS, TRADEMARKS AND
COPYRIGHTS (NOW OR HEREAFTER EXISTING) MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S
BUSINESS, EXCEPT IN CASES WHERE, IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, SUCH GRANTOR REASONABLY DECIDES TO ABANDON, ALLOW TO LAPSE
OR EXPIRE ANY PATENT, TRADEMARK OR COPYRIGHT, INCLUDING THE FILING OF
APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF NONCONTESTABILITY
AND, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT AND PAST PRACTICE, TO INITIATE
OPPOSITION AND INTERFERENCE AND CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(E)           CONSISTENT WITH EACH GRANTOR’S PAST PRACTICE, EACH GRANTOR SHALL,
UNLESS IT SHALL REASONABLY DETERMINE THAT A PATENT, TRADEMARK OR COPYRIGHT IS
NOT MATERIAL TO THE CONDUCT OF ITS BUSINESS, PROMPTLY NOTIFY THE AGENT AND
SHALL, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION OF SUCH PATENT, TRADEMARK OR COPYRIGHT AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION,
AND SHALL TAKE SUCH OTHER ACTIONS AS ARE APPROPRIATE UNDER THE CIRCUMSTANCES TO
PROTECT SUCH PATENT, TRADEMARK OR COPYRIGHT.


 

Section 4.8.            Commercial Tort Claims.  Each Grantor shall promptly
notify the Agent of any Commercial Tort Claim having a value in excess of
$1,000,000 acquired by it for which such Grantor has filed a complaint in a
court of competent jurisdiction and, unless the Agent otherwise consents, such
Grantor shall update Exhibit E to this Security Agreement, thereby granting to
Agent a first priority security interest in such Commercial Tort Claim (subject
to the terms of the Intercreditor Agreement).

 

Section 4.9.            Letter-of-Credit Rights.  Subject to the Intercreditor
Agreement, if any Grantor is or becomes the beneficiary of a letter of credit
having a face amount in excess of $1,000,000, such Grantor shall promptly notify
the Agent thereof and cause the issuer and/or confirmation bank to (i) consent
to the assignment of any Letter-of-Credit Rights to the Agent and (ii) agree to
direct all payments thereunder following the occurrence and during the
continuance of an Event of Default or a Liquidity Event to the BANA Account or
such other account as directed by the Agent for application to the Secured
Obligations, in accordance with the provisions of the Credit Agreement, all in
form and substance reasonably satisfactory to the Agent.

 

Section 4.10.          No Interference.  Each Grantor agrees that it will not
interfere with any right, power and remedy of the Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the Agent
of any one or more of such rights, powers or remedies.

 

Section 4.11.          Insurance.

 


(A)           IN THE EVENT ANY COLLATERAL IS LOCATED IN ANY AREA THAT HAS BEEN
DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS A “SPECIAL FLOOD HAZARD
AREA”, THE APPLICABLE GRANTOR SHALL PURCHASE AND MAINTAIN FLOOD INSURANCE ON
SUCH COLLATERAL (INCLUDING ANY PERSONAL PROPERTY WHICH IS LOCATED ON ANY REAL
PROPERTY LEASED BY SUCH LOAN PARTY WITHIN A “SPECIAL FLOOD HAZARD AREA”).  THE
AMOUNT OF ALL INSURANCE REQUIRED BY THIS SECTION SHALL AT A MINIMUM COMPLY WITH
APPLICABLE LAW, INCLUDING THE FLOOD DISASTER PROTECTION ACT OF 1973, AS
AMENDED.  ALL PREMIUMS ON SUCH INSURANCE SHALL BE PAID WHEN DUE BY SUCH GRANTOR,
AND COPIES

 

23

--------------------------------------------------------------------------------


 


OF THE POLICIES DELIVERED TO THE AGENT.  IF ANY GRANTOR FAILS TO OBTAIN ANY
INSURANCE AS REQUIRED BY THIS SECTION, THE AGENT AT THE DIRECTION OF THE
REQUIRED LENDERS MAY OBTAIN SUCH INSURANCE AT THE COMPANY’S EXPENSE.  BY
PURCHASING SUCH INSURANCE, THE AGENT SHALL NOT BE DEEMED TO HAVE WAIVED ANY
DEFAULT ARISING FROM THE GRANTORS’ FAILURE TO MAINTAIN SUCH INSURANCE OR PAY ANY
PREMIUMS THEREFOR.


 


(B)           ALL INSURANCE POLICIES REQUIRED UNDER SECTION 5.10 OF THE CREDIT
AGREEMENT (I) SHALL NAME THE AGENT (FOR THE BENEFIT OF THE AGENT AND THE OTHER
SECURED PARTIES) AS AN ADDITIONAL INSURED OR AS LOSS PAYEE, AS APPLICABLE, AND
SHALL CONTAIN LOSS PAYABLE CLAUSES OR MORTGAGEE CLAUSES, THROUGH ENDORSEMENTS IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, WHICH PROVIDE THAT (A) ALL
PROCEEDS THEREUNDER WITH RESPECT TO ANY COLLATERAL SHALL BE PAYABLE TO THE
AGENT, (B) NO SUCH INSURANCE SHALL BE AFFECTED BY ANY ACT OR NEGLECT OF THE
INSURED OR OWNER OF THE PROPERTY DESCRIBED IN SUCH POLICY, AND (C) SUCH POLICY
AND LOSS PAYABLE OR MORTGAGEE CLAUSES MAY BE CANCELED, AMENDED, OR TERMINATED
ONLY UPON AT LEAST THIRTY DAYS PRIOR WRITTEN NOTICE GIVEN TO THE AGENT AND
(II) SHALL BE MAINTAINED WITH INSURERS WITH A BEST RATING OF AT LEAST A7, UNLESS
OTHERWISE APPROVED BY THE AGENT, PROVIDED THAT IN THE EVENT OF A DOWNGRADE OF AN
INSURER BELOW A7, EACH GRANTOR SHALL HAVE 45 DAYS (AS MAY BE EXTENDED UPON THE
APPROVAL BY THE AGENT IN ITS SOLE DISCRETION) TO REPLACE SUCH INSURER.


 

Section 4.12.          Collateral Access Agreements.  Each Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement, from
the lessor of each of its leased warehouse and distribution facilities, any
holder of indebtedness secured by any Grantor’s real property, as contemplated
by Section 6.01(e)(i) and (ii) of the Credit Agreement, and the bailee,
warehouseman or other third party with respect to any warehouse or other
location, in each case where Collateral is stored or located.  Each Grantor
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or third-party warehouse
where any Collateral is or may be located.

 

Section 4.13.          Certain Accounts.  Each Grantor shall use commercially
reasonable efforts to transfer ownership of any account established in
connection with the establishment of the applicable Permitted Replacement Credit
Card Program prior to the establishment thereof or as promptly thereafter as is
reasonably practicable.

 


ARTICLE V


 


REMEDIES


 

Section 5.1.            Remedies.

 


(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE AGENT MAY EXERCISE ANY OR ALL OF THE FOLLOWING RIGHTS AND REMEDIES:


 

(I)            THOSE RIGHTS AND REMEDIES PROVIDED IN THIS SECURITY AGREEMENT,
THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT; PROVIDED THAT THIS
SECTION 5.1(A) SHALL NOT BE UNDERSTOOD TO LIMIT ANY RIGHTS AVAILABLE TO THE
AGENT AND THE LENDERS PRIOR TO AN EVENT OF DEFAULT;

 

24

--------------------------------------------------------------------------------


 

(II)           THOSE RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY UNDER THE
UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) OR UNDER ANY
OTHER APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, ANY LAW GOVERNING THE
EXERCISE OF A BANK’S RIGHT OF SETOFF OR BANKERS’ LIEN) WHEN A DEBTOR IS IN
DEFAULT UNDER A SECURITY AGREEMENT;

 

(III)          GIVE NOTICE OF SOLE CONTROL OR ANY OTHER INSTRUCTION UNDER ANY
CREDIT CARD NOTIFICATION, DDA NOTIFICATION, BLOCKED ACCOUNT AGREEMENT,
COLLATERAL ACCESS AGREEMENT OR ANY OTHER CONTROL OR SIMILAR AGREEMENT AND TAKE
ANY ACTION PROVIDED THEREIN WITH RESPECT TO THE APPLICABLE COLLATERAL;

 

(IV)          WITHOUT NOTICE (EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 7.1 OR
ELSEWHERE HEREIN), DEMAND OR ADVERTISEMENT OF ANY KIND TO ANY GRANTOR OR ANY
OTHER PERSON, ENTER THE PREMISES OF ANY GRANTOR WHERE ANY COLLATERAL IS LOCATED
(THROUGH SELF-HELP AND WITHOUT JUDICIAL PROCESS) TO COLLECT, RECEIVE, ASSEMBLE,
PROCESS, APPROPRIATE, SELL, LEASE, ASSIGN, GRANT AN OPTION OR OPTIONS TO
PURCHASE OR OTHERWISE DISPOSE OF, DELIVER, OR REALIZE UPON, THE COLLATERAL OR
ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES
(WHICH SALES MAY BE ADJOURNED OR CONTINUED FROM TIME TO TIME WITH OR WITHOUT
NOTICE AND MAY TAKE PLACE AT SUCH GRANTOR’S PREMISES OR ELSEWHERE), FOR CASH, ON
CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT RISK, AND UPON
SUCH OTHER TERMS AS THE AGENT MAY DEEM COMMERCIALLY REASONABLE; AND

 

(V)           CONCURRENTLY WITH WRITTEN NOTICE TO THE GRANTORS, TRANSFER AND
REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF THE
PLEDGED COLLATERAL, TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR
EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS, TO EXERCISE THE VOTING AND ALL OTHER RIGHTS AS A HOLDER
WITH RESPECT THERETO, TO COLLECT AND RECEIVE ALL CASH DIVIDENDS, INTEREST,
PRINCIPAL AND OTHER DISTRIBUTIONS MADE THEREON AND TO OTHERWISE ACT WITH RESPECT
TO THE PLEDGED COLLATERAL AS THOUGH THE AGENT WAS THE OUTRIGHT OWNER THEREOF.

 


(B)           EACH GRANTOR ACKNOWLEDGES AND AGREES THAT THE COMPLIANCE BY THE
AGENT, ON BEHALF OF THE SECURED PARTIES WITH ANY APPLICABLE STATE OR FEDERAL LAW
REQUIREMENTS IN CONNECTION WITH A DISPOSITION OF THE COLLATERAL AND COMPLIANCE
WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY
SALE OF THE COLLATERAL.


 


(C)           THE AGENT SHALL HAVE THE RIGHT UPON ANY PUBLIC SALE OR SALES AND,
TO THE EXTENT PERMITTED BY LAW, UPON ANY PRIVATE SALE OR SALES, TO PURCHASE FOR
THE BENEFIT OF THE AGENT AND THE SECURED PARTIES, THE WHOLE OR ANY PART OF THE
COLLATERAL SO SOLD, FREE OF ANY RIGHT OF EQUITY REDEMPTION, WHICH EQUITY
REDEMPTION EACH GRANTOR HEREBY EXPRESSLY RELEASES.


 


(D)           UNTIL THE AGENT IS ABLE TO EFFECT A SALE, LEASE, TRANSFER OR OTHER
DISPOSITION OF COLLATERAL, THE AGENT SHALL HAVE THE RIGHT TO HOLD OR USE
COLLATERAL, OR ANY PART THEREOF, TO THE EXTENT THAT IT DEEMS APPROPRIATE FOR THE
PURPOSE OF PRESERVING COLLATERAL OR THE VALUE OF THE COLLATERAL, OR FOR ANY
OTHER PURPOSE DEEMED APPROPRIATE BY THE AGENT.  THE AGENT MAY, IF IT SO ELECTS,
SEEK THE APPOINTMENT OF A RECEIVER OR KEEPER TO TAKE POSSESSION OF COLLATERAL
AND TO ENFORCE ANY OF THE AGENT’S REMEDIES (FOR THE BENEFIT OF THE AGENT AND
SECURED PARTIES), WITH RESPECT TO SUCH APPOINTMENT WITHOUT PRIOR NOTICE OR
HEARING AS TO SUCH APPOINTMENT.

 

25

--------------------------------------------------------------------------------


 


(E)           IF, AFTER THE CREDIT AGREEMENT HAS TERMINATED BY ITS TERMS AND
PAYMENT IN FULL OF ALL OTHER REVOLVING FACILITY OBLIGATIONS HAS OCCURRED, THERE
REMAIN SECURED SWAP OBLIGATIONS OUTSTANDING, THE REQUIRED SECURED PARTIES MAY
EXERCISE THE REMEDIES PROVIDED IN THIS SECTION 5.1 UPON THE OCCURRENCE OF ANY
EVENT WHICH WOULD ALLOW OR REQUIRE THE TERMINATION OR ACCELERATION OF SUCH
SECURED SWAP OBLIGATIONS PURSUANT TO THE TERMS OF ANY RELEVANT SWAP AGREEMENT.


 


(F)            NOTWITHSTANDING THE FOREGOING, NEITHER THE AGENT NOR THE SECURED
PARTIES SHALL BE REQUIRED TO (I) MAKE ANY DEMAND UPON, OR PURSUE OR EXHAUST ANY
OF THEIR RIGHTS OR REMEDIES AGAINST, THE GRANTORS, ANY OTHER OBLIGOR, GUARANTOR,
PLEDGOR OR ANY OTHER PERSON WITH RESPECT TO THE PAYMENT OF THE SECURED
OBLIGATIONS OR TO PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR REMEDIES WITH RESPECT
TO ANY COLLATERAL THEREFOR OR ANY DIRECT OR INDIRECT GUARANTEE THEREOF,
(II) MARSHAL THE COLLATERAL OR ANY GUARANTEE OF THE SECURED OBLIGATIONS OR TO
RESORT TO THE COLLATERAL OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, OR
(III) EFFECT A PUBLIC SALE OF ANY COLLATERAL.


 


(G)           EACH GRANTOR RECOGNIZES THAT THE AGENT MAY BE UNABLE TO EFFECT A
PUBLIC SALE OF ANY OR ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT
TO ONE OR MORE PRIVATE SALES THEREOF.  EACH GRANTOR ALSO ACKNOWLEDGES THAT ANY
PRIVATE SALE MAY RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE TO THE SELLER
THAN IF SUCH SALE WERE A PUBLIC SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES,
AGREES THAT ANY SUCH PRIVATE SALE SHALL NOT BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY UNREASONABLE MANNER SOLELY BY VIRTUE OF SUCH SALE BEING PRIVATE. 
THE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED
COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO PERMIT ANY GRANTOR OR THE ISSUER
OF THE PLEDGED COLLATERAL TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES LAWS,
EVEN IF ANY GRANTOR AND THE ISSUER WOULD AGREE TO DO SO (IT BEING ACKNOWLEDGED
AND AGREED THAT NO GRANTOR SHALL HAVE ANY OBLIGATION HEREUNDER TO DO SO).


 


(H)           NOTWITHSTANDING THE FOREGOING, ANY RIGHTS AND REMEDIES PROVIDED IN
THIS SECTION 5.1 SHALL BE SUBJECT TO THE INTERCREDITOR AGREEMENT.


 

Section 5.2.            Grantor’s Obligations Upon Default.  Upon the request of
the Agent after the occurrence and during the continuance of an Event of
Default, each Grantor will:

 

(A)           ASSEMBLE AND MAKE AVAILABLE TO THE AGENT THE COLLATERAL AND ALL
BOOKS AND RECORDS RELATING THERETO AT ANY PLACE OR PLACES REASONABLY SPECIFIED
BY THE AGENT, WHETHER AT SUCH GRANTOR’S PREMISES OR ELSEWHERE; AND

 

(B)           PERMIT THE AGENT, BY THE AGENT’S REPRESENTATIVES AND AGENTS, TO
ENTER, OCCUPY AND USE ANY PREMISES WHERE ALL OR ANY PART OF THE COLLATERAL, OR
THE BOOKS AND RECORDS RELATING THERETO, OR BOTH, ARE LOCATED, TO TAKE POSSESSION
OF ALL OR ANY PART OF THE COLLATERAL OR THE BOOKS AND RECORDS RELATING THERETO,
OR BOTH, TO REMOVE ALL OR ANY PART OF THE COLLATERAL OR THE BOOKS AND RECORDS
RELATING THERETO, OR BOTH, AND TO CONDUCT SALES OF THE COLLATERAL, WITHOUT ANY
OBLIGATION TO PAY ANY GRANTOR FOR SUCH USE AND OCCUPANCY.

 

Section 5.3.            Grant of Intellectual Property License.  For the purpose
of enabling the Agent to exercise the rights and remedies under this Article V
at such time as the Agent shall

 

26

--------------------------------------------------------------------------------


 

be lawfully entitled to exercise such rights and remedies, each Grantor hereby
(a) grants to the Agent, for the benefit of the Agent and the Secured Parties,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that, at any time and from time to time following the
occurrence and during the continuance of an Event of Default, the Agent may sell
any Grantor’s Inventory directly to any Person, including without limitation
Persons who have previously purchased any Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Agent’s rights
under this Security Agreement, may (subject to any restrictions contained in
applicable third party licenses entered into by a Grantor) sell Inventory which
bears any Trademark owned by or licensed to any Grantor and any Inventory that
is covered by any Copyright owned by or licensed to such Grantor and the Agent
may finish any work in process and affix any relevant Trademark owned by or
licensed to any Grantor and sell such Inventory as provided herein.  The use of
the license granted pursuant to clause (a) of the preceding sentence by the
Agent may be exercised, at the option of the Agent, only upon the occurrence and
during the continuance of an Event of Default; provided, however, that any
license, sublicense or other transaction entered into by the Agent in accordance
herewith shall be binding upon each Grantor notwithstanding any subsequent cure
of an Event of Default.

 

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

Section 6.1.            Account Verification.  The Agent may at any time and
from time to time following the occurrence and during the continuance of an
Event of Default, in the Agent’s own name, in the name of a nominee of the
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of such Grantor, parties to contracts
with such Grantor and obligors in respect of Instruments of such Grantor to
verify with such Persons, to the Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables that are Collateral.

 

Section 6.2.            Authorization for Secured Party to Take Certain Action.

 


(A)           EACH GRANTOR IRREVOCABLY AUTHORIZES THE AGENT AND APPOINTS THE
AGENT AS ITS ATTORNEY IN FACT (I) AT ANY TIME AND FROM TIME TO TIME IN THE SOLE
DISCRETION OF THE AGENT (1) TO EXECUTE ON BEHALF OF SUCH GRANTOR AS DEBTOR AND
TO FILE FINANCING STATEMENTS NECESSARY OR DESIRABLE IN THE AGENT’S REASONABLE
DISCRETION TO PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE AGENT’S
SECURITY INTEREST IN THE COLLATERAL, (2) TO FILE A CARBON, PHOTOGRAPHIC OR OTHER
REPRODUCTION OF THIS SECURITY AGREEMENT OR ANY FINANCING STATEMENT WITH RESPECT
TO THE COLLATERAL AS A FINANCING STATEMENT AND TO FILE ANY OTHER FINANCING
STATEMENT OR AMENDMENT OF A FINANCING STATEMENT (WHICH WOULD NOT ADD NEW
COLLATERAL OR ADD A DEBTOR) IN SUCH OFFICES AS THE AGENT IN ITS REASONABLE
DISCRETION DEEMS NECESSARY OR DESIRABLE TO PERFECT AND TO MAINTAIN THE
PERFECTION AND PRIORITY OF THE AGENT’S SECURITY INTEREST IN THE COLLATERAL,
(3) TO CONTACT AND ENTER

 

27

--------------------------------------------------------------------------------


 


INTO ONE OR MORE AGREEMENTS WITH THE ISSUERS OF UNCERTIFICATED SECURITIES WHICH
ARE PLEDGED COLLATERAL OR WITH SECURITIES INTERMEDIARIES HOLDING PLEDGED
COLLATERAL AS MAY BE NECESSARY OR ADVISABLE TO GIVE THE AGENT CONTROL OVER SUCH
PLEDGED COLLATERAL (SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT), AND
(4) TO DISCHARGE PAST DUE TAXES, ASSESSMENTS, CHARGES, FEES OR LIENS ON THE
COLLATERAL (EXCEPT FOR SUCH LIENS AS ARE SPECIFICALLY PERMITTED HEREUNDER);
(II) AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, (1) TO ENDORSE AND COLLECT ANY CASH PROCEEDS OF THE COLLATERAL AND
TO APPLY THE PROCEEDS OF ANY COLLATERAL RECEIVED BY THE AGENT TO THE SECURED
OBLIGATIONS AS PROVIDED HEREIN OR IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, (2) TO DEMAND
PAYMENT OR ENFORCE PAYMENT OF THE RECEIVABLES IN THE NAME OF THE AGENT OR ANY
GRANTOR AND TO ENDORSE ANY AND ALL CHECKS, DRAFTS, AND OTHER INSTRUMENTS FOR THE
PAYMENT OF MONEY RELATING TO THE RECEIVABLES, (3) TO SIGN ANY GRANTOR’S NAME ON
ANY INVOICE OR BILL OF LADING RELATING TO THE RECEIVABLES, DRAFTS AGAINST ANY
ACCOUNT DEBTOR OF SUCH GRANTOR, ASSIGNMENTS AND VERIFICATIONS OF RECEIVABLES,
(4) TO EXERCISE ALL OF ANY GRANTOR’S RIGHTS AND REMEDIES WITH RESPECT TO THE
COLLECTION OF THE RECEIVABLES AND ANY OTHER COLLATERAL, (5) TO SETTLE, ADJUST,
COMPROMISE, EXTEND OR RENEW THE RECEIVABLES, (6) TO SETTLE, ADJUST OR COMPROMISE
ANY LEGAL PROCEEDINGS BROUGHT TO COLLECT RECEIVABLES OR ANY OTHER REVOLVING
FACILITY FIRST LIEN COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
(7) TO PREPARE, FILE AND SIGN ANY GRANTOR’S NAME ON A PROOF OF CLAIM IN
BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY ACCOUNT DEBTOR OF SUCH GRANTOR,
(8) TO PREPARE, FILE AND SIGN ANY GRANTOR’S NAME ON ANY NOTICE OF LIEN,
ASSIGNMENT OR SATISFACTION OF LIEN OR SIMILAR DOCUMENT IN CONNECTION WITH THE
RECEIVABLES, (9) TO CHANGE THE ADDRESS FOR DELIVERY OF MAIL ADDRESSED TO ANY
GRANTOR TO SUCH ADDRESS AS THE AGENT MAY DESIGNATE AND TO RECEIVE, OPEN AND
DISPOSE OF ALL MAIL ADDRESSED TO SUCH GRANTOR, AND (10) TO USE INFORMATION
CONTAINED IN ANY DATA PROCESSING, ELECTRONIC OR INFORMATION SYSTEMS RELATING TO
COLLATERAL; AND (III) TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY OUT THE
TERMS OF THIS SECURITY AGREEMENT; AND EACH GRANTOR AGREES TO REIMBURSE THE AGENT
ON DEMAND FOR ANY REASONABLE PAYMENT MADE OR ANY REASONABLE DOCUMENTED EXPENSE
INCURRED BY THE AGENT IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT,
THIS AUTHORIZATION SHALL NOT RELIEVE ANY GRANTOR OF ANY OF ITS OBLIGATIONS UNDER
THIS SECURITY AGREEMENT OR UNDER THE CREDIT AGREEMENT.


 


(B)           ALL ACTS OF SAID ATTORNEY OR DESIGNEE ARE HEREBY RATIFIED AND
APPROVED BY THE GRANTORS.  THE POWERS CONFERRED ON THE AGENT, FOR THE BENEFIT OF
THE AGENT AND SECURED PARTIES, UNDER THIS SECTION 6.2 ARE SOLELY TO PROTECT THE
AGENT’S INTERESTS IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON THE AGENT
OR ANY SECURED PARTY TO EXERCISE ANY SUCH POWERS.


 

Section 6.3.            PROXY.  EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.  IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS).  SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY

 

28

--------------------------------------------------------------------------------


 

ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD
BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.

 

Section 6.4.            NATURE OF APPOINTMENT; LIMITATION OF DUTY.  THE
APPOINTMENT OF THE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH
DAMAGES ARE ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

ARTICLE VII

GENERAL PROVISIONS

 

Section 7.1.            Waivers.  Each Grantor hereby waives notice of the time
and place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made.  To the extent
such notice may not be waived under applicable law, any notice made shall be
deemed reasonable if sent to the Grantors, addressed as set forth in
Article VIII, at least ten days prior to (i) the date of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made.  To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Agent or any Secured Party arising
out of the repossession, retention or sale of the Collateral, except such as
arise solely out of the gross negligence or willful misconduct of the Agent or
such Secured Party as finally determined by a court of competent jurisdiction. 
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Agent or any Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.  Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

 

29

--------------------------------------------------------------------------------


 

Section 7.2.            Limitation on Agent’s and Secured Party’s Duty with
Respect to the Collateral.  The Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  The Agent and each Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control.  Neither the Agent nor any Secured Party shall have any other
duty as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Agent or such Secured Party, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.  To the extent that applicable law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it would be commercially reasonable
for the Agent (i) to fail to incur expenses deemed significant by the Agent to
prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as the Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 7.2 is to provide non-exhaustive indications of
what actions or omissions by the Agent would be commercially reasonable in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 7.2.  Without limitation upon the
foregoing, nothing contained in this Section 7.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7.2.

 

Section 7.3.            Compromises and Collection of Collateral.  Each Grantor
and the Agent recognize that setoffs, counterclaims, defenses and other claims
may be asserted by obligors with respect to certain of the Receivables, that
certain of the Receivables may be or become uncollectible in whole or in part
and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Agent may at any time and from time to time, if an Event of Default has
occurred and is

 

30

--------------------------------------------------------------------------------


 

continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Agent in its sole discretion shall
determine or abandon any Receivable, and any such action by the Agent shall be
commercially reasonable so long as the Agent acts in good faith based on
information known to it at the time it takes any such action.

 

Section 7.4.            Secured Party Performance of Debtor Obligations. 
Without having any obligation to do so, the Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay under this Security
Agreement and the Grantor shall reimburse the Agent for any amounts paid by the
Agent pursuant to this Section 7.4.  Each Grantor’s obligation to reimburse the
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
on demand.

 

Section 7.5.            Specific Performance of Certain Covenants.  The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.11, or 5.2, will cause
irreparable injury to the Agent and the Secured Parties, that the Agent and the
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Agent or the Secured Parties
to seek and obtain specific performance of other obligations of any Grantor
contained in this Security Agreement, that the covenants of such Grantor
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against such Grantor.

 

Section 7.6.            Dispositions Not Authorized.  No Grantor is authorized
to sell or otherwise dispose of the Collateral except as set forth in
Section 4.1(d) and notwithstanding any course of dealing between any Grantor and
the Agent or other conduct of the Agent, no authorization to sell, lease or
transfer or otherwise dispose of the Collateral (except as set forth in
Section 4.1(d)) shall be binding upon the Agent or the Secured Parties unless
such authorization is in writing signed by the Agent with the consent or at the
direction of the Required Secured Parties.

 

Section 7.7.            No Waiver; Amendments; Cumulative Remedies.

 


(A)           NO DELAY OR OMISSION OF THE AGENT OR ANY SECURED PARTY TO EXERCISE
ANY RIGHT OR REMEDY GRANTED UNDER THIS SECURITY AGREEMENT SHALL IMPAIR SUCH
RIGHT OR REMEDY OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN ACQUIESCENCE
THEREIN, AND ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR REMEDY SHALL
NOT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR REMEDY.  NO WAIVER, AMENDMENT OR OTHER VARIATION OF THE TERMS,
CONDITIONS OR PROVISIONS OF THIS SECURITY AGREEMENT WHATSOEVER SHALL BE VALID
UNLESS IN WRITING SIGNED BY THE AGENT WITH THE CONCURRENCE OR AT THE DIRECTION
OF THE LENDERS REQUIRED UNDER SECTION 9.02 OF THE CREDIT AGREEMENT AND THEN ONLY
TO THE EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL RIGHTS AND REMEDIES
CONTAINED IN THIS SECURITY AGREEMENT OR BY LAW AFFORDED SHALL BE CUMULATIVE AND
ALL SHALL BE AVAILABLE TO THE AGENT AND THE SECURED PARTIES UNTIL THE SECURED
OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
AGENT HEREBY UNDERTAKES TO MAKE APPROPRIATE AMENDMENTS AND OTHER MODIFICATIONS
TO THIS SECURITY AGREEMENT AND EACH OF THE REVOLVING FACILITY MORTGAGES, AT THE
COMPANY’S EXPENSE, IN THE EVENT THAT THE TERM LOAN OBLIGATIONS SHALL HAVE BEEN
PAID IN FULL (OTHER THAN UNRIPENED OR

 

31

--------------------------------------------------------------------------------


 


CONTINGENT INDEMNITY OBLIGATIONS UNDER THE RELEVANT TERM LOAN/NOTES DOCUMENTS
FOR WHICH NO DEMAND HAS BEEN MADE) AND THE SENIOR SECURED TERM LOAN CREDIT
AGREEMENT SHALL HAVE BEEN TERMINATED, TO (I) INCLUDE THE EXISTING NOTES
OBLIGATIONS (AS DEFINED IN THE TERM LOAN SECURITY AGREEMENT) AS ADDITIONAL
SECURED OBLIGATIONS HEREUNDER AND UNDER EACH OF THE REVOLVING FACILITY MORTGAGES
AND (II) PROVIDE TO THE EXISTING NOTES SECURED PARTIES (AS DEFINED IN THE TERM
LOAN SECURITY AGREEMENT) THE RIGHTS AND BENEFITS AS ARE COMPARABLE IN ALL
MATERIAL RESPECTS TO THE RIGHTS AND BENEFITS PROVIDED TO THE EXISTING NOTES
SECURED PARTIES UNDER THE TERM LOAN SECURITY DOCUMENTS.


 

Section 7.8.            Limitation by Law; Severability of Provisions.  All
rights, remedies and powers provided in this Security Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Security Agreement are intended
to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part.  Any provision in this Security
Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

 

Section 7.9.            Reinstatement.  This Security Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Grantor for liquidation or reorganization, should any Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

Section 7.10.          Benefit of Agreement.  The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of each
Grantor, the Agent and the Secured Parties and their respective successors and
permitted assigns (including all Persons who become bound as a debtor to this
Security Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Agent.  No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Agent, for the benefit of the
Agent and the Secured Parties, hereunder.

 

Section 7.11.          Survival of Representations.  All representations and
warranties of each Grantor contained in this Security Agreement shall survive
the execution and delivery of this Security Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 7.12.          Taxes and Expenses.  Each Grantor jointly and severally
agrees to pay any taxes payable or ruled payable by Federal or State authority
in respect of this Security Agreement, together with interest and penalties, if
any.  Each Grantor jointly and severally agrees to reimburse the Agent for any
and all reasonable documented out-of-pocket expenses paid or incurred by the
Agent in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral).  Any and all costs and expenses incurred by any
Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by such Grantor.

 

Section 7.13.          Additional Subsidiaries.  Pursuant to and in accordance
with Section 5.11 of the Credit Agreement, each Domestic Subsidiary (other than
any Immaterial Subsidiary (except as otherwise provided in Section 5.11(e) of
the Credit Agreement) or Unrestricted Subsidiary) of the Company that was not in
existence or not a Subsidiary on the date of the Credit Agreement is required to
enter in this Agreement as a Subsidiary Party promptly upon becoming a
Subsidiary.  Upon execution and delivery by the Agent and a Subsidiary of an
instrument in the form of Exhibit L hereto, such Subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein.  The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder.  The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

 

Section 7.14.          Headings.  The title of and section headings in this
Security Agreement are for convenience of reference only, and shall not govern
the interpretation of any of the terms and provisions of this Security
Agreement.

 

Section 7.15.          Termination or Release.

 


(A)           THIS SECURITY AGREEMENT SHALL CONTINUE IN EFFECT UNTIL (I) THE
CREDIT AGREEMENT HAS TERMINATED PURSUANT TO ITS EXPRESS TERMS AND (II) ALL OF
THE SECURED OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID AND PERFORMED IN FULL (OR
WITH RESPECT TO ANY OUTSTANDING LETTERS OF CREDIT, HAVE BEEN CASH COLLATERALIZED
AS REQUIRED BY THE CREDIT AGREEMENT) AND NO COMMITMENTS OF THE AGENT OR THE
LENDERS WHICH WOULD GIVE RISE TO ANY SECURED OBLIGATIONS ARE OUTSTANDING.


 


(B)           A SUBSIDIARY PARTY SHALL AUTOMATICALLY BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER AND THE SECURITY INTERESTS CREATED HEREUNDER IN THE
COLLATERAL OF SUCH SUBSIDIARY PARTY SHALL BE AUTOMATICALLY RELEASED UPON THE
CONSUMMATION OF ANY TRANSACTION PERMITTED PURSUANT TO THE CREDIT AGREEMENT AS A
RESULT OF WHICH SUCH SUBSIDIARY PARTY CEASES TO BE A SUBSIDIARY.


 


(C)           UPON ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION BY ANY GRANTOR
OF ANY COLLATERAL THAT IS PERMITTED UNDER SECTION 4.1(D) TO ANY PERSON THAT IS
NOT ANOTHER GRANTOR OR, UPON THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE
RELEASE OF THE SECURITY INTEREST GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO
SECTION 9.02 OF THE CREDIT AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL
SHALL BE AUTOMATICALLY RELEASED.

 

33

--------------------------------------------------------------------------------


 


(D)           IN THE EVENT THAT RULE 3-10 OR RULE 3-16 OF REGULATION S-X OF THE
EXCHANGE ACT IS AMENDED, MODIFIED OR INTERPRETED BY THE SEC OR ANY OTHER
RELEVANT GOVERNMENTAL AUTHORITY TO REQUIRE (OR IS REPLACED WITH ANOTHER RULE OR
REGULATION, OR ANY OTHER LAW, RULE OR REGULATION IS ADOPTED, WHICH WOULD
REQUIRE) THE FILING WITH THE SEC (OR ANY OTHER GOVERNMENTAL AUTHORITY) OF
SEPARATE FINANCIAL STATEMENTS OF ANY SUBSIDIARY OF THE COMPANY DUE TO THE FACT
THAT THE EQUITY INTERESTS OF SUCH SUBSIDIARY ARE PLEDGED UNDER THIS SECURITY
AGREEMENT, THEN THE EQUITY INTERESTS OF SUCH SUBSIDIARY SHALL AUTOMATICALLY BE
DEEMED NOT TO BE PART OF THE COLLATERAL TO THE EXTENT NECESSARY NOT TO BE
SUBJECT TO SUCH REQUIREMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECURITY AGREEMENT, IF EQUITY INTERESTS OF ANY SUBSIDIARY ARE NOT REQUIRED TO BE
PLEDGED UNDER THIS AGREEMENT BECAUSE RULE 3-10 OR RULE 3-16 OF REGULATION S-X OF
THE EXCHANGE ACT WOULD REQUIRE THE FILING OF SEPARATE FINANCIAL STATEMENTS OF
SUCH SUBSIDIARY IF ITS EQUITY INTERESTS WERE SO PLEDGED, IN THE EVENT THAT
RULE 3-10 OR RULE 3-16 OF REGULATION S-X OF THE EXCHANGE ACT IS AMENDED,
MODIFIED OR INTERPRETED BY THE SEC OR ANY OTHER RELEVANT GOVERNMENTAL AUTHORITY
TO NO LONGER REQUIRE (OR IS REPLACED WITH ANOTHER RULE OR REGULATION THAT WOULD
NOT REQUIRE) THE FILING OF SEPARATE FINANCIAL STATEMENTS OF SUCH SUBSIDIARY IF
SOME OR ALL OF ITS EQUITY INTERESTS ARE PLEDGED UNDER THIS AGREEMENT, THEN SUCH
EQUITY INTERESTS OF SUCH SUBSIDIARY SHALL AUTOMATICALLY BE DEEMED PART OF THE
COLLATERAL AND PLEDGED UNDER THIS SECURITY AGREEMENT.


 


(E)           IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO
PARAGRAPH (A), (B), (C) OR (D) ABOVE, THE AGENT SHALL PROMPTLY EXECUTE AND
DELIVER TO ANY GRANTOR, AT SUCH GRANTOR’S EXPENSE, ALL UCC TERMINATION
STATEMENTS AND SIMILAR DOCUMENTS THAT SUCH GRANTOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF DOCUMENTS
PURSUANT TO THIS SECTION 7.15 SHALL BE WITHOUT RECOURSE TO OR REPRESENTATION OR
WARRANTY BY THE AGENT OR ANY SECURED PARTY.  WITHOUT LIMITING THE PROVISIONS OF
SECTION 7.12, THE COMPANY SHALL REIMBURSE THE AGENT UPON DEMAND FOR ALL
REASONABLE AND DOCUMENTED COSTS AND OUT OF POCKET EXPENSES, INCLUDING THE FEES,
CHARGES AND EXPENSES OF COUNSEL, INCURRED BY IT IN CONNECTION WITH ANY ACTION
CONTEMPLATED BY THIS SECTION 7.15.


 

Section 7.16.          Entire Agreement.  This Security Agreement, together with
the other Loan Documents and the Intercreditor Agreement, embodies the entire
agreement and understanding between each Grantor and the Agent relating to the
Collateral and supersedes all prior agreements and understandings between any
Grantor and the Agent relating to the Collateral.

 

Section 7.17.          CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK ,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

Section 7.18.          CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE BOROUGH OF MANHATTAN, IN ANY PROCEEDING OR DISPUTE
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH

 

34

--------------------------------------------------------------------------------


 

GRANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH
PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 8.1 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW. 
Nothing herein shall limit the right of the Agent or any Secured Party to bring
proceedings against any Grantor in any other court, nor limit the right of any
party to serve process in any other manner permitted by applicable law.  Nothing
in this Agreement shall be deemed to preclude enforcement by the Agent of any
judgment or order obtained in any forum or jurisdiction.

 

Section 7.19.          WAIVER OF JURY TRIAL.  To the fullest extent permitted by
Applicable Law, each Grantor waives the right to trial by jury (which the Agent
and each Secured Party hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral.  Each
Grantor acknowledges that the foregoing waivers are a material inducement to the
Agent entering into this Agreement and that the Agent and the Secured Parties
are relying upon the foregoing in their dealings with the Grantors.  Each
Grantor has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.

 

Section 7.20.          Indemnity.  Each Grantor hereby agrees to indemnify the
Agent and the Secured Parties, and their respective successors, assigns, agents
and employees, from and against any and all losses, claims, damages, penalties,
liabilities, and related expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent or any Secured
Party is a party thereto) imposed on, incurred by or asserted against the Agent
or the Secured Parties, or their respective successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement, or
the ownership, delivery, lease, possession, use, operation, condition, sale,
return or other disposition of any Collateral (including any claim for Patent,
Trademark or Copyright infringement).

 

Section 7.21.          Counterparts.  This Security Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.

 

Section 7.22.          INTERCREDITOR AGREEMENT GOVERNS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT AND THE OTHER SECURED PARTIES
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

 

35

--------------------------------------------------------------------------------


 

Section 7.23.          Delivery of Collateral.  Prior to the Term Loan First
Lien Collateral Transition Date, to the extent any Grantor is required hereunder
to deliver Collateral to the Agent for purposes of possession and control and is
unable to do so as a result of having previously delivered such Collateral to
the Term Loan Collateral Agent in accordance with the terms of the Term Loan
Security Documents, such Grantor’s obligations hereunder with respect to such
delivery shall be deemed satisfied by the delivery to the Term Loan Agent,
acting as a gratuitous bailee of the Agent.

 

Section 7.24.          Mortgages.

 


(A)           IN THE CASE OF A CONFLICT BETWEEN THIS SECURITY AGREEMENT AND THE
MORTGAGES WITH RESPECT TO COLLATERAL THAT IS REAL PROPERTY (INCLUDING FIXTURES),
THE MORTGAGES SHALL GOVERN.  IN ALL OTHER CONFLICTS BETWEEN THIS SECURITY
AGREEMENT AND THE MORTGAGES, THIS SECURITY AGREEMENT SHALL GOVERN.


 


(B)           IN THE EVENT THAT THE TERM LOAN OBLIGATIONS SHALL HAVE BEEN PAID
IN FULL (OTHER THAN UNRIPENED OR CONTINGENT INDEMNITY OBLIGATIONS UNDER THE
RELEVANT TERM LOAN/NOTES DOCUMENTS FOR WHICH NO DEMAND HAS BEEN MADE) WITH THE
PROCEEDS OF ANY SUBSTANTIALLY CONTEMPORANEOUS ISSUANCE OF UNSECURED INDEBTEDNESS
OR QUALIFIED EQUITY INTERESTS OF ANY GRANTOR, AND THE SENIOR SECURED TERM LOAN
CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED, THE COMPANY SHALL, AT THE COMPANY’S
EXPENSE (I) AMEND THE REVOLVING FACILITY MORTGAGES CONCERNING THE MORTGAGED
PROPERTIES LOCATED IN FLORIDA, GEORGIA, NEW YORK, VIRGINIA OR ANY OTHER STATE
THAT IMPOSES A MORTGAGE TAX, IN EACH CASE TO INCREASE THE AMOUNT OF SECURED
OBLIGATIONS SECURED BY SUCH REVOLVING FACILITY MORTGAGE TO 100% OF THE FAIR
MARKET VALUE OF SUCH MORTGAGED PROPERTY AT SUCH TIME, AS DETERMINED BY THE
COMPANY IN GOOD FAITH AND REASONABLY ACCEPTABLE TO THE AGENT AND (II) CAUSE THE
AMOUNT OF TITLE INSURANCE POLICY ON EACH MORTGAGED PROPERTY TO BE INCREASED TO
THE FAIR MARKET VALUE OF SUCH MORTGAGED PROPERTY AT SUCH TIME AS SO DETERMINED. 
THE COMPANY SHALL PAY ANY AND ALL INCREASED MORTGAGE TAXES ASSOCIATED WITH THE
MORTGAGED PROPERTIES LOCATED IN THE STATES IDENTIFIED OR REFERRED TO IN
CLAUSE (I) ABOVE AND SHALL CAUSE TO BE FILED ANY DOCUMENTS, AGREEMENTS AND
INSTRUMENTS WHICH MAY BE REQUIRED BY LAW OR WHICH THE AGENT MAY REASONABLY
REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS PARAGRAPH (B).


 

Section 7.25.          Acknowledgement of Agent.  The Agent acknowledges and
agrees that, notwithstanding the occurrence or existence of a Liquidity Event or
an Event of Default, upon receipt by the Agent of a written request of the
Company signed by a Financial Officer of the Company setting forth the amount of
Specified In-Store Credit Card Payments, Consignment Proceeds or
Leased-Department Proceeds requested to be released and a reasonably detailed
calculation of the basis therefor, together with such supplemental information
in connection therewith as the Agent may reasonably request, the Agent shall,
within ten (10) Business Days after the Agent’s receipt of such initial notice,
transfer any such Specified In-Store Credit Card Payments, Consignment Proceeds
or Leased-Department Proceeds on deposit in the BANA Account or such other
account as directed by the Agent to the operating account of the Company
specified in such notice or to such other account as the Company may direct in
such notice.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VIII

NOTICES

 

Section 8.1.            Sending Notices.  Any notice required or permitted to be
given under this Security Agreement (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone (provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), in each case addressed to the Grantors at the address set forth on
Exhibit A as its principal place of business, and to the Agent and the Lenders
at the addresses set forth in accordance with Section 9.01 of the Credit
Agreement.

 

Section 8.2.            Change in Address for Notices.  Each of the Grantors,
the Agent and the Lenders may change the address or facsimile number for service
of notice upon it by a notice in writing to the other parties.

 

ARTICLE IX

THE AGENT

 

Bank of America, N.A. has been appointed Agent for the Lenders hereunder
pursuant to Article VIII of the Credit Agreement.  It is expressly understood
and agreed by the parties to this Security Agreement that any authority
conferred upon the Agent hereunder is subject to the terms of the delegation of
authority made by the Lenders to the Agent pursuant to the Credit Agreement, and
that the Agent has agreed to act (and any successor Agent shall act) as such
hereunder only on the express conditions contained in such Article VIII.  Any
successor Agent appointed pursuant to Article VIII of the Credit Agreement shall
be entitled to all the rights, interests and benefits of the Agent hereunder.

 

[Signature Page Follows]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

 

 

NEIMAN MARCUS, INC., as Grantor

 

 

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

Name:  James E. Skinner

 

 

Title:    Executive Vice President and

 

 

 Chief Financial Officer

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC., as Grantor

 

 

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

Name:  James E. Skinner

 

 

Title:    Executive Vice President and

 

 

 Chief Financial Officer

 

 

 

 

 

 

 

NEMA BEVERAGE CORPORATION

 

NM FINANCIAL SERVICES, INC.

 

BERGDORFGOODMAN.COM, LLC

 

BERGDORF GOODMAN, INC.

 

BERGDORF GRAPHICS, INC.

 

NEIMAN MARCUS HOLDINGS, INC.

 

NEMA BEVERAGE HOLDING CORPORATION

 

NEMA BEVERAGE PARENT CORPORATION

 

WORTH AVENUE LEASING COMPANY

 

NMGP, LLC,

 

as Grantors

 

 

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:  Nelson A. Bangs

 

 

Title:    Vice President

 

38

--------------------------------------------------------------------------------


 

 

NM NEVADA TRUST, as Grantor

 

 

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:  Nelson A. Bangs

 

 

Title:    Vice President

 

39

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

individually and as Agent

 

 

 

 

 

 

 

By

/s/ David Vega

 

 

Name:  David Vega

 

 

Title:    Managing Director

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.6, 3.9 and 9.1 of Security Agreement)

 

GRANTORS’ INFORMATION AND COLLATERAL LOCATIONS

 

I.              Grantor Information

 

Name of Grantor

 

State of
Incorporation or
Organization

 

Type of Entity

 

Organizational
Number

 

Federal
Identification
Number

Neiman Marcus, Inc.

 

Delaware

 

Corporation

 

3958704

 

20-3509435

The Neiman Marcus Group, Inc.

 

Delaware

 

Corporation

 

2128062

 

95-4119509

Bergdorf Goodman, Inc.

 

New York

 

Corporation

 

NONE

 

13-0485530

Bergdorf Graphics, Inc.

 

New York

 

Corporation

 

NONE

 

13-2739271

BergdorfGoodman.com, LLC

 

Delaware

 

LLC

 

3839607

 

20-1470289

Neiman Marcus Holdings, Inc.

 

California

 

Corporation

 

C0709696

 

95-2916032

NEMA Beverage Corporation

 

Texas

 

Corporation

 

114018600

 

75-2323412

NEMA Beverage Holding Corporation

 

Texas

 

Corporation

 

155791300

 

75-2849264

NEMA Beverage Parent Corporation

 

Texas

 

Corporation

 

155791400

 

75-2849262

NM Financial Services, Inc.

 

Delaware

 

Corporation

 

2731559

 

86-0862446

NMGP, LLC

 

Virginia

 

LLC

 

S096047-8

 

06-1701558

NM Nevada Trust

 

Massachusetts

 

Trust

 

T00560216

 

04-3343700

Worth Avenue Leasing Company

 

Florida

 

Corporation

 

P98000080098

 

04-3435996

 

II.            Place of Business

 

Name of Grantor

 

Place of Business (if it has only
one) or Chief Executive Office (if
more than one place of business)

 

Mailing Address

Neiman Marcus, Inc.

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

The Neiman Marcus Group, Inc.

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

Bergdorf Goodman, Inc.

 

New York, New York

 

754 Fifth Avenue
New York, NY 10019

Bergdorf Graphics, Inc.

 

New York, New York

 

754 Fifth Avenue
New York, NY 10019

BergdorfGoodman.com, LLC

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

Neiman Marcus Holdings, Inc.

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

NEMA Beverage Corporation

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

 

A-1

--------------------------------------------------------------------------------


 

NEMA Beverage Holding Corporation

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

NEMA Beverage Parent Corporation

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

NM Financial Services, Inc.

 

Clark, Nevada

 

3200 Las Vegas Blvd.
Las Vegas, NV 89109

NMGP, LLC

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

NM Nevada Trust

 

Clark, Nevada

 

3200 Las Vegas Blvd.
Las Vegas, NV 89109

Worth Avenue Leasing Company

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

 

III.                                 Locations of Collateral (other than Place
of Business listed above):

 

(a)           Properties Owned by The Neiman Marcus Group, Inc.:

 

Type of Property

 

Address

Full Line Stores

 

 

Willow Bend

 

2201 Dallas Parkway

Plano, Texas 75093

Orlando

 

The Mall at Millenia

4170 Conroy Road

Orlando, Florida 32839

Tyson’s

 

2255 International Dr.

McLean, Virginia 22102

San Francisco

 

150 Stockton St.

San Francisco, California 94108

San Antonio

 

15900 La Cantera Parkway, Suite 14

San Antonio, Texas 78256

Warehouse/Service Center

 

 

Longview

 

2301 Neiman Marcus Pkwy.

Longview, Texas 75602

Las Colinas

 

5950 Colwell Blvd.

Irving, Texas 75039

 

(b)           Properties Leased by The Neiman Marcus Group, Inc.:

 

 

Property

 

Address

 

Landlord(s) Name(s)

Full Line Stores

 

 

 

 

Downtown Dallas

 

1618 Main Street

Dallas, Texas 75201

 

James C. Grey

 

Trustee for S.P. Cimiotti Trust Gregg Edwards

 

Cholly Edwards

 

Carolyn Edwards Kazmann

 

The Dallas Foundation

 

A-2

--------------------------------------------------------------------------------


 

Property

 

Address

 

Landlord(s) Name(s)

 

 

 

 

Trustees for C.C. Slaughter William Slaughter Rogers

 

Nancy MacGregor Rogers O’Neil

 

Richard Slaughter Bauer

 

SunTrust Bank N.A.

Downtown Dallas and Downtown Dallas Valet Parking

 

1517-1523 and 1525 Commerce St.

Dallas, Texas 75201

 

Pacifico Partners, Ltd.

Dalpark

 

1600 Commerce St.

Dallas, Texas 75201

 

Dalpark Partners, Ltd.

North Park

 

400 North Park Center

Dallas, Texas 75225

 

NorthPark Partners, LP

Fort Worth

 

2100 Green Oaks Rd.

Fort Worth, Texas 76116

 

Eversan Limited Partnership (77%) and Susan Sandelman, as Trustee of the
Sansteve Trust (23%)

Houston Galleria

 

2600 S. Post Oak Road

Houston, Texas 77056

 

HG Shopping Centers, LP

Atlanta

 

3393 Peachtree Rd., NE

Atlanta, Georgia 30326

 

The Retail Property Trust

 

Broad Atlanta Properties Corp.

Bal Harbour

 

9700 Collins Avenue

Bal Harbour, Florida 33154

 

Bal Harbour Shops, Ltd.

 

Globea Properties Associates

Ft. Lauderdale

 

2442 E. Sunrise Blvd.

Ft. Lauderdale, Florida 33304

 

Keystone-Florida Property Holding Corp.

Palm Beach

 

151 Worth Avenue

Palm Beach, Florida 33480

 

151 Worth Avenue Partnership, Ltd.

Tampa

 

2223 Westshore Blvd.

Tampa, Florida 33607

 

Tampa Westshore Associates, LP

Coral Gables

 

Village of Merrick Park

390 San Lorenzo

Coral Gables, Florida 33146

 

Merrick Park, LLC

Westchester

 

Maple & Paulding Avenues (2 Maple Ave.)

White Plains, NY 10601

 

Fashion Mall Partners, LP

Paramus

 

503 Garden State Plaza

Paramus, New Jersey 07652

 

Westland Garden State Plaza, LP

King of Prussia

 

The Plaza at King of Prussia,

170 N. Gulph Road

King of Prussia, Pennsylvania 19406

 

King of Prussia Associates, GP

Short Hills

 

1200 Morris Turnpike

Short Hills, New Jersey 07078

 

Short Hills Associates, LLC

Boston

 

5 Copley Place

Boston, Massachusetts 02116

 

Copley Place Associates, LLC

Washington

 

5300 Wisconsin Ave., N.W.

Washington DC 20015

 

Teachers Insurance and Annuity Association of America

Troy

 

2705 W. Big Beaver

Troy, Michigan 48084

 

Somerset Collection Limited Partnership

St. Louis

 

100 Plaza Frontenac

St. Louis, Missouri 63131

 

Broad Frontenac Associates, LP

 

A-3

--------------------------------------------------------------------------------


 

Property

 

Address

 

Landlord(s) Name(s)

Minneapolis

 

505 Nicollet Mall

on 5th St.

Minneapolis, Minnesota 55402

 

Brookfield DB Inc.

Michigan Avenue

 

737 N. Michigan Avenue

Chicago, Illinois 60611

 

737 North Michigan Avenue Investors, LLC

Oakbrook

 

6 Oakbrook Center

Oak Brook, Illinois 60523

 

Oakbrook Shopping Center, LLC

 

Acadia Oakbrook, LLC

Northbrook

 

5000 Northbrook Ct.

Northbrook, Illinois 60062

 

Northbrook Enterprises Corp.

 

Westcoast Estates

Los Angeles

 

9700 Wilshire Blvd.

Beverly Hills, California 90212

 

Joan Keller Selznick, Larry Larson, and as Administrator of the Estates of
Melissa Oshier and Florence Selznick Howard, Susan Archer and Barbara Selznick

 

Larry Larson

 

Estate of Melissa Oshier Larson

 

Barbara Smalley-Selznick

 

Joan Keller-Selznick

 

Larry Larson as Special Administrator Re: the Estate of Florence Selznick Howard

Scottsdale

 

Scottsdale Fashion Square

6900 E. Camelback Rd.

Scottsdale, Arizona 85251

 

Scottsdale Fashion Square, LLC

Fashion Island

 

601 Newport Center Dr.

Newport Beach, California 92660

 

The Irvine Company

Palo Alto

 

400 Stanford Shop. Ctr.

Palo Alto, California 94304

 

SPG Center, LLC

Ala Moana

 

1450 Ala Moana Blvd.

Honolulu, Hawaii 96814

 

GGP Ala Moana LLC

San Diego

 

Fashion Valley Center

7027 Friars Road

San Diego, California 92108

 

Fashion Valley Mall, LLC

 

Stonestreet Development, LLC

Denver

 

Cherry Creek Mall

3030 E. 1st Avenue

Denver, Colorado 80206

 

Taubman—Cherry Creek, LP

Boca Raton

 

5860 Glades Road

Boca Raton, Florida 33431

 

The Town Center at Boca Raton Trust

Outlet Stores

 

 

 

 

Primm Outlet

 

32100 Las Vegas Blvd. South

Suite 116

Primm, Nevada 89019

 

Fashion Outlet of Las Vegas LLC

Woodbury Common

 

934 Grapevine Court

Central Valley, New York 10917

 

Chelsea GCA Realty Partnership, LP

 

A-4

--------------------------------------------------------------------------------


 

Property

 

Address

 

Landlord(s) Name(s)

Jersey Gardens

 

651 Kapkowski Rd.

Suite 0200

Elizabeth, New Jersey 07201

 

JG Elizabeth, LLC

Brodie Oaks

 

4115 Capital of Texas Hwy. S.

Austin, Texas 78704

 

Brodie Oaks Center, Ltd.

Arizona Mills

 

5000 Arizona Mills Cir.

Tempe, Arizona 85282

 

Arizona Mills, LLC

Great Lakes

 

4030 Baldwin Road

Auburn Hills, MI 48326

 

Taubman Auburn Hills Associates Limited Partnership

Franklin Mills

 

1634 Franklin Mills Cir.

Philadelphia, Pennsylvania 19154

 

Franklin Mills Associates, L.P.

Sawgrass Mills

 

12801 W. Sunrise Blvd.

#1005

Sunrise, Florida 33323

 

Sawgrass Mills Phase II, LP

Discover Mills

 

5900 Sugarloaf Pkwy.

Space 235/A4

Lawrenceville, Georgia 30043

 

Sugarloaf Mills, L.P.

Grapevine Mills

 

3000 Grapevine Mills Pkwy.

Suite 233

Grapevine Mills, Texas 76051

 

Grapevine Mills IV Limited Partnership

Colorado Mills

 

14500 W. Colfax Ave.

Space 241

Lakewood, Colorado 80401

 

Colorado Mills Limited Partnership

Dolphin Mall

 

11441 NW 12th St.

#D100

Miami, Florida 33172

 

Taubman-Dolphin Mall Associates, LLC

Katy Mills

 

5000 Katy Mills Circle

Suite 321

Katy, Texas 77494

 

Katy Mills Mall, Limited Partnership

Las Americas

 

4061 Camino de la Plaza

Suite 490

San Diego, California 92173

 

Chelsea San Diego Finance, LLC

San Marcos

 

Prime Outlets at San Marcos

3939 IH-35 South

San Marcos, Texas 78666

 

Prime Outlets at San Marcos II Limited Partnership

Arundel Mills

 

7000 Arundel Mills Cir.

Suite D-2

Hanover, Maryland 21076

 

Arundel Mills Limited Partnership

Horchow-Plano

 

3400 Preston Rd.

Suite 210

Plano, Texas 75093

 

Preston Park Crossing, Ltd.

Bergdorf Goodman

 

 

 

 

Main Store

 

754 5th Avenue

New York, New York 10019

 

754 Fifth Avenue Associates, LP

Men’s Store

 

745 5th Avenue

New York, New York 10022

 

WvF-Paramount 745 Property, LP

Offices

 

625 Madison Avenue

New York, New York 10022

 

SLG 625 Lessee LLC

Long Island Service Center

 

43-30 24th Street

Long Island City, New York 11101

 

Long Island City II LLC

Offices

 

 

 

 

Renaissance Tower

 

1201 Elm Street

Suite 2800

Dallas, Texas 75270

 

Binyan Realty, LP

 

A-5

--------------------------------------------------------------------------------


 

Property

 

Address

 

Landlord(s) Name(s)

1700 Pacific

 

1700 Pacific

Suite 1300

Dallas, Texas 75201

 

Berkeley First City, LP

NY Fashion Office

 

1450 Broadway

New York, New York 10018

 

1450 Realty Associates, LLC

Palm Beach

 

125 Worth Avenue

Palm Beach, Florida 33480

 

Whalou Properties III LLC

Coral Commercial Center

 

Space I-2A, 670 Auahi Street

Honolulu, Hawaii 96813

 

Limit, LLC

Los Angeles

 

9701 Wilshire Blvd.

Beverly Hills, California 90212

 

9701 Wilshire Management LLC

NM and BG Online

 

400 E. Royal Lane

Suite 112

Irving, Texas 75039

 

Charter DCC Partners, LP

Sharp Street Studio

 

5044 Sharp Street Dallas,

Texas 75247

 

ProLogis Limited Partnership II

Warehouses/Service Centers

 

 

 

 

Longview Storage

 

1601 W. Cotton St.

Longview, Texas 75604

 

Longview Warehouse and Storage, Ltd.

Pinnacle Park

 

4121 Pinnacle Point Dr.

Dallas, Texas 75211

 

TR Pinnacle Corp.

Southeast Service Center

 

2784 Executive Way

Miramar, Florida 33025

 

Sunbeam Properties, Inc.

Chicago Service Center

 

9501 Winona

Schiller Park, Illinois 60176

 

Northern Equities, LLC

West Coast Service Center

 

2500 S. Workman Mill

Whittier, California 90601

 

RR&C Development Co.

West Coast Service Center B

 

14351 E. Bonelli St.

City of Industry, California 90601

 

Dr. Earl M. Hill Family Limited Partnership

Garland Alterations

 

3302 Miller Road

Suite 700

Garland, Texas 75041

 

Duke-Weeks Realty Limited Partnership

NJ Alterations

 

1125 Globe Avenue

Mountainside, New Jersey 07092

 

Jackal Holdings Management, LLC

Diplomacy Row

 

8919 Diplomacy Row

Dallas, Texas 75247

 

Cullum-Thomas, GP

San Francisco Warehouse

 

3225 Third Street

San Francisco, California 94124

 

William D Spencer d/b/a William Spencer Company

Ala Moana Service Center

 

1043 Opakapaka Street

Kapolai, Hawaii 96707

 

Fort Street Investment Corporation

Houston Galleria Storage

 

2700 Post Oak

Houston, Texas 77056

 

Walton Houston Galleria Office, L.P.

Houston Warehouse

 

1499 N. Post Oak

Houston, Texas 77055

 

Warehouse Associates

Las Vegas Storage

 

3585 S. Highland Drive

Las Vegas, Nevada 89103

 

Plaza Vegas Ministorage

Ft. Lauderdale Storage

 

Storage Room M7, M10, N3 at Galleria

2442 E. Sunrise Blvd.

Ft. Lauderdale, Florida 33304

 

Keystone-Florida Property Holding Company

 

A-6

--------------------------------------------------------------------------------


 

Property

 

Address

 

Landlord(s) Name(s)

Charlotte

 

4400 Sharon Rd.

Charlotte, North Carolina 28211

 

Southpark Mall Limited Partnership

Austin

 

3400 Palm Way

Austin, Texas 78758

 

SPGIL Domain, LP

Natick

 

310 Speen Street

Natick, Massachusetts 01760

 

GGP-Natick West LLC

Topanga

 

6550 Topanga Canyon Blvd.

Canoga Park, California 91303

 

Westfield Topanga Owner, LP

Bellevue

 

11111 NE 8th St.

Bellevue, Washington 98004

 

S/I Meydenbauer I, LLC

Milpitas Mills

 

1230 Great Mall Dr.

Milpitas, California 95035

 

Milpitas Mills Limited Partnership

Prime Orlando

 

4949 International Drive

Orlando, Florida 32819

 

Orlando Outlet Owner, LLC

Allen

 

820 W. Stacey Rd.

Bldg 5, Ste. 500

Allen, Texas 75013

 

Chelsea Allen Development, LP

Miromar Outlets

 

10801 Corkscrew Rd.

Estero, Florida 33928

 

Miromar Development Corporation

Philadelphia

 

18 Lightcap Rd.

Suite #753

Pottstown, Pennsylvania 19464

 

Chelsea Limerick Holdings, LLC

Gurnee Mills

 

6108 W. Grand Ave.

Gurnee, Illinois 60031

 

Mall at Gurnee Mills, LLC

Deer Park

 

201 The Arches Circle

Deer Park, New York 11729

 

Deer Park Enterprise, LLC

Horchow – Inwood Village

 

5550 Lover’s Lane

Suite 147

Dallas, Texas 75209

 

L&B Depp Inwood Village, LP

Camarillo

 

600 Ventura Blvd.

Ste. 1350

Camarillo, California 93010

 

CPG Partners, LP

Potomac Mills

 

2700 Potomac Mills Circle

Ste. 884

Woodbridge, Virginia 22192

 

Mall at Potomac Mills, LLC

The Block

 

20 City Blvd. West

Suite C-1

Orange, California 92868

 

Orange City Mills Limited Partnership

Tyson’s Mall

 

7863-L Tyson’s Corner Center

McLean, Virginia 22102

 

Tyson’s Corner Holdings, LLC

Century City

 

10250 Santa Monica Blvd.

#15

Los Angeles, California 90067

 

Century City Mall, LLC

Cusp Century City Storage

 

10250 Santa Monica Blvd.

#10B (storage)

Los Angeles, California 90067

 

Westfield Corporation, Inc. as agent for Century City Mall, LLC

Georgetown

 

3030 M Street NW

Washington DC 20007

 

3030 M Street, LLC

Northbrook Court

 

1206 Northbrook Court

Northbrook, Illinois 60062

 

Northbrook Court I, LLC / Westcoast Estates

Chestnut Hill

 

199 Boylston St.

Ste. N115

Chestnut Hill, Massachusetts 02467

 

WMACH LLC

 

A-7

--------------------------------------------------------------------------------


 

Property

 

Address

 

Landlord(s) Name(s)

Water Tower

 

835 N. Michigan Ave.

Suite 3020

Chicago, Illinois 60611

 

Water Tower LLC

 

Properties Leased by NM Nevada Trust:

 

Type of Property

 

Address

 

Landlord’s Name

Full Line Store

 

 

 

 

Las Vegas

 

3200 Las Vegas Blvd. So.

Las Vegas, Nevada 89109

 

Fashion Show Mall, LLC

 

Stonestreet Nevada, LLC

 

(c)           Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements:

 

Name of Grantor

 

Public warehouses/Locations
pursuant to Bailment or
Consignment Arrangements

 

Warehouse operator or other Bailee
or Consignee

The Neiman Marcus Group, Inc.

 

East Coast Distribution Center

15 Thatcher Rd.

Dayton, New Jersey 08810

 

Forsgate Industrial Complex, a limited partnership

The Neiman Marcus Group, Inc.

 

New Jersey Fur Service Center

141 Lanza Ave.

Garfield, New Jersey 07026

 

Central Fur and Storage Inc(1)

 

--------------------------------------------------------------------------------

(1)  All inventory at the Fur Service Center belongs to The Neiman Marcus
Group, Inc. customers, not The Neiman Marcus Group, Inc.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B
(See Section 3.5 of Security Agreement)

 

BAILEES, WAREHOUSEMEN, ETC.(2)

 

Bailee, Warehouseman, Etc.

 

Value of Inventory

East Coast Distribution Center

Checkmark Logistics, Inc.

15 Thatcher Rd.

Dayton, New Jersey 08810

 

Exceeds $2,500,000

 

--------------------------------------------------------------------------------

(2) All inventory is owned by either The Neiman Marcus Group, Inc. or Bergdorf
Goodman, Inc.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C
(See Section 3.7 of Security Agreement)

 

LETTER OF CREDIT RIGHTS

 

None

 

 

CHATTEL PAPER

 

None

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D
(See Section 3.10 of Security Agreement)

 

INTELLECTUAL PROPERTY RIGHTS

 

Patents, Pending Patent Applications, Trademarks and Pending Trademark
Applications

 

Intellectual Property(3)

 

CONFIDENTIAL

 

US Patents

 

INVENTION TITLE
Inventor

 

Client
Attys

 

CPH Docket
Your
Reference
Prior Docket
No.

 

Case Type
RefCase

 

SERIAL NO.
PATENT NO.

 

FILED
ISSUED

 

Assignee

 

STATUS

 

REMARKS

 

SCHEDULED ACTIONS

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

47953-USA
UNITED STATES

 

UTL-ORD

 

10/103172 6607275

 

03/20/2002 08/19/2003

 

The Neiman Marcus Group, Inc.

 

ISSUED

 

CON TO 50291, Projected publication date 9/25/03

 

MAINT FEE 3.5 DUE   02/19/2007 MAINT FEE 7.5 DUE   02/19/2011 MAINT FEE 11.5 DUE
02/19/2015

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

48103-USA
UNITED STATES

 

DES-ORD

 

29/157496 D473074

 

03/20/2002 04/15/2003

 

The Neiman Marcus Group, Inc.

 

ISSUED

 

 

 

 

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
AW

 

50291-USA
UNITED STATES

 

UTL-CON
Of 47953

 

10/431091

 

05/07/2003 12/07/2004

 

The Neiman Marcus Group, Inc.

 

ISSUED

 

Ancestor Case: 47953 Filed
03/20/2002. Pub. No. 2003-
0206275-A1. CON of 47953

 

MAINT FEE 3.5 DUE   06/07/2008 MAINT FEE 7.5 DUE   06/07/2012 MAINT FEE 11.5 DUE
06/07/2016

VIDEO MENU TBD TBD

 

N276
AW

 

51591-USA
UNITED STATES

 

UTL-ORD

 

 

 

 

 

Not Assigned

 

NOT MAILED

 

 

 

 

INCASE WATCH PRESENTATIONS

tbd tbd

 

N276
AW

 

52428-USA
UNITED STATES

 

UTL-ORD

 

 

 

 

 

Not Assigned

 

NOT MAILED

 

 

 

 

 

--------------------------------------------------------------------------------

(3) Per the Credit Agreement and Security Agreement, a security interest is to
be granted in all of the scheduled Intellectual Property; however, only the U.S.
Intellectual Property will be perfected with the filing of UCC financing
statements and registration/filing in the USPTO and/or US Copyright Office.

 

D-1

--------------------------------------------------------------------------------


 

INVENTION TITLE
Inventor

 

Client
Attys

 

CPH Docket
Your
Reference
Prior Docket
No.

 

Case Type
RefCase

 

SERIAL NO.
PATENT NO.

 

FILED
ISSUED

 

Assignee

 

STATUS

 

REMARKS

 

SCHEDULED ACTIONS

Jewelry display case

tbd tbd

 

N276
AW

 

52429-USA
UNITED STATES

 

UTL-ORD

 

 

 

 

 

Not Assigned

 

NOT MAILED

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

Foreign Patents

 

INVENTION TITLE
Inventor

 

Client
Attys

 

CPH Docket
Your
Reference
Prior Docket
No.

 

Case Type
RefCase

 

SERIAL NO.
PATENT NO.

 

FILED
ISSUED

 

Assignee

 

STATUS

 

REMARKS

 

SCHEDULED ACTIONS

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

47953-CAN
CANADA

 

UTL-PCT
47953

 

2479836

 

03/06/2003

 

The Neiman Marcus Group, Inc.

 

ALLOWED

10/04/2007

 

 

 

INSTRUCTION TO RQST EXAM 09/17/2004
FU:  NEXT PTO ACTION              09/17/2006

ANNUITY DUE                              03/06/2006

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

47953-EPO
EUROPEAN

 

UL-PCT
47953

 

03716339.1

 

03/06/2003

 

The Neiman Marcus Group, Inc.

 

PENDING

 

 

 

FILING RECEIPT RCVD               09/30/2004

FU:  NEXT PTO ACTION              3/30/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEADLINE TO REGISTER IN HKO

DEADLINE TO FILE CASE          06/15/2005

ANNUITY DUE                              03/06/2006

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

47953-JPN
JAPAN

 

UL-PCT
47953

 

2003-579006

 

03/06/2003

 

The Neiman Marcus Group, Inc.

 

PENDING

 

 

 

 

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

47953PCT

PATIENT COOPERA
TION TREATY

 

UTL-ORD

 

US03/06837

 

03/06/2003

 

The Neiman Marcus Group, Inc.

 

NATIONAL
09/13/2004

 

 

 

 

MERCHANDISE DISPLAY CASE AND SYSTEM

Joseph Cimini et al.

 

N276
MM/AW

 

47953-PRC
CHINA

 

UTL-PCT
of 47953

 

03807707.8

 

03/06/2003

 

The Neiman Marcus Group, Inc.

 

PUBLISHED

07/27/2005

 

 

 

INSTRUCTION TO RQST EXAM 09/30/2004

FU: NEXT PTO ACTION               09/30/2005

 

 

D-3

--------------------------------------------------------------------------------


 

US Trademarks

 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

745 CAFÉ

 

N276
MM

 

46759-USA
UNITED STATES

 

SM
42

 

74/077475
1705974

 

07/11/1990
08/04/1992

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

08/04/2012

BALE OF COTTON DESIGN

 

N276
MM

 

43885-USA
UNITED STATES

 

TM
24

 

79389
1152461

 

03/08/1976
04/28/1981

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/28/2011

BERGDORF GOODMAN

 

N276
MM

 

45712-USA
UNITED STATES

 

SM
39

 

72/269394
845203

 

04/18/1967
02/27/1968

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

02/27/2018

BERGDORF GOODMAN

 

N276
MM

 

46772-USA
UNITED STATES

 

TM
03, 05, 14, 18, 20, 25

 

72/269376
866011

 

04/18/1967
03/11/1969

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

03/11/2009

BERGDORF GOODMAN

 

N276
MM

 

46773-USA
UNITED STATES

 

SM
42

 

72/4661163
992733

 

08/20/1973
09/03/1974

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/03/2014

BERGDORF GOODMAN (stylized)

 

N276
MM

 

43073 USA
UNITED STATES

 

TM
39

 

72/028482
674632

 

04/19/1957
02/24/1959

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

02/24/2009

BERGDORF GOODMAN (stylized)

 

N276
MM

 

43073 USA (01)
UNITED STATES

 

TM/SM
25, 42

 

74/477798
1902799

 

01/10/1994
07/04/1995

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

07/04/2015

Design (building with fountain)

 

N276
MM

 

45715-USA
UNITED STATES

 

TM
03, 05, 14, 20, 25, 18

 

272135
866012

 

05/23/1967
03/11/1969

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

09/11/2009

Design (M made of parallel lines)

 

N276
MM

 

46758-USA
UNITED STATES

 

TM
25

 

74/150565
1720383

 

03/25/1991
09/29/1992

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

09/29/2012

Design (man eating grapes in circle)

 

N276
MM

 

46776-USA
UNITED STATES

 

TM
29, 30

 

73/256304
1185014

 

03/31/1980
01/05/1982

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

01/05/2012

FIRST CALL

 

N276
MM

 

46732-USA
UNITED STATES

 

SM
42

 

73/578333
1417026

 

01/21/1986
11/11/1986

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

11/11/2016

GRAND FINALE

 

N276
MM

 

44464-USA
UNITED STATES

 

SM
42

 

73/769815
1558578

 

12/16/1988
09/26/1989

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

09/26/2009

HOLIDAY GLORIES

 

N276
MM

 

49567-USA
UNITED STATES

 

SM
35

 

78/198064
2857879

 

12/26/2002
06/29/2004

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

06/29/2010
06/29/2014

HORCHOW

 

N276
MM

 

44466-USA
UNITED STATES

 

SM
42

 

74/099076
1673768

 

09/21/1990
01/28/1992

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

01/28/2012

HORCHOW

 

N276
MM

 

44466-USA (01)
UNITED STATES

 

TM
25

 

74/098916
1651562

 

09/20/1990
07/23/1991

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

07/23/2011

HORCHOW and design (in circle)

 

N276
MM

 

46714-USA
UNITED STATES

 

SM
42

 

73/347133
1249400

 

01/25/1982
08/23/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

08/23/2013

HORCHOW and design (in circle)

 

N276
MM

 

46715-USA
UNITED STATES

 

TM
16

 

73/347132
1262784

 

01/25/1982
01/03/1984

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

01/03/2014

 

D-4

--------------------------------------------------------------------------------


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

HORCHOW FINALE

 

N276
MM

 

47949-USA
UNITED STATES

 

SM
35

 

76/390251
2688395

 

04/03/2002
02/18/2003

 

NM Nevada Trust

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DATE

02/18/2009
02/18/2013

IN CIRCLE ENTRÉE (stylized)

 

N276
MM

 

46745-USA
UNITED STATES

 

TM
16

 

75/606548
2302197

 

12/16/1998
12/21/1999

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

12/21/2005
12/21/2009

INCIRCLE REWARDS

 

N276
MM

 

44810-USA
UNITED STATES

 

SM
35, 36

 

76/044420
2442806

 

05/09/2000
04/10/2001

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

04/10/2007
04/10/2011

INGENUITY

 

N276
MM

 

44278-USA
UNITED STATES

 

SM
35

 

76/139148
2616789

 

10/02/2000
09/10/2002

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

09/10/2008
09/10/2012

LAST CALL

 

N276
MM

 

46731-USA
UNIED STATES

 

SM
42

 

74/311238
1774545

 

09/04/1992
06/01/1993

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

06/01/2013

MARCUS

 

N276
MM

 

42674-USA
UNITED STATES

 

TM
25

 

75/465968
2404570

 

04/10/1998
11/14/2000

 

NM Nevada Trust

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

11/14/2006
11/14/2010

MARCUS

 

N276
MM

 

46762-USA
UNITED STATES

 

TM
25

 

74/150535
1671225

 

03/25/1991
1671225

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

01/07/2012

MARIPOSA

 

N276
MM

 

46741-USA
UNITED STATES

 

SM
42

 

75/339782
2164159

 

08/12/1997
06/09/1998

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

06/09/2018

NEIMAN MARCUS

 

N276
MM

 

43026-USA
UNITED STATES

 

TM
30

 

73/756014
1593195

 

10/05/1988
04/24/1990

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

04/24/2010

NEIMAN MARCUS

 

N276
MM

 

43682 USA
UNITED STATES

 

SM
36

 

75/433896
2209260

 

02/13/1998
12/08/1998

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

12/08/2018

NEIMAN MARCUS

 

N276
MM

 

45697-USA
UNITED STATES

 

SM
42

 

72/377875
934177

 

12/04/1970
05/16/1972

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

05/16/2012

NEIMAN MARCUS

 

N276
MM

 

51235-USA
UNITED STATES

 

TM/SM
29, 30, 31, 32, 35

 

78/374184

2959652

 

02/25/2004

06/07/2005

 

NM Nevada Trust

 

 

REGISTERED

 

RENEWAL DUE

06/07/2015

NEIMAN MARCUS (stylized)

 

N276
MM

 

46761-USA
UNITED STATES

 

TM/SM
25, 42

 

74/216290
1733202

 

10/25/1991
11/17/1992

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

11/17/2012

NEIMAN-MARCUS

 

N276
MM

 

43910-USA
UNITED STATES

 

TM
25

 

73/196302
1154006

 

12/11/1978
05/12/1981

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

05/2/2011

NEIMAN-MARCUS (script)

 

N276
MM

 

45704-USA
UNITED STATES

 

TM
25

 

71/664021
601375

 

04/06/1954
01/25/1955

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

01/25/2015

NEIMAN-MARCUS (script)

 

N276
MM

 

45706-USA
UNITED STATES

 

TM
14

 

71/666680
601864

 

05/19/1954
02/08/1955

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

02/08/2015

NEIMAN-MARCUS (stylized)

 

N276
MM

 

45705-USA
UNITED STATES

 

TM
25

 

71/666681
601723

 

05/19/1954
02/01/1955

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

02/01/2015

NEW LEVEL OF BEAUTY

 

N276
MM

 

46742-USA
UNITED STATES

 

SM
35

 

75/834236
2541276

 

10/28/1999
02/19/2002

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

Sections 8 & 15 Due
RENEWAL DUE

02/19/2008
02/19/2012

NM

 

N276
MM

 

46726-USA
UNITED STATES

 

SM
42

 

73/777452
1558605

 

01/30/1989
09/26/1989

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

09/26/2009

 

D-5

--------------------------------------------------------------------------------


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

NM

 

N276
MM

 

48177-USA
UNITED STATES

 

TM
14

 

76/415449
2758362

 

05/30/2002
09/02/2003

 

NM Nevada Trust

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

09/02/2009
09/02/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NM BABY

 

N276
MM

 

45244-USA
UNITED STATES

 

TM
24, 25

 

76/259329
2848030

 

05/18/2001
06/01/2004

 

NM Nevada Trust

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

06/01/2010
06/01/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NM ESPRESSO BAR

 

N276
MM

 

46740-USA
UNITED STATES

 

SM
35

 

75/329151
2162193

 

07/23/1997
06/02/1998

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

06/02/2018

NM GIFT CARD

 

N276
MM

 

46738-USA
UNITED STATES

 

SM
36

 

75/279273
2137494

 

04/22/1997
02/17/1998

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

02/17/2018

NM TO GO (stylized)

 

N276
MM

 

46746-USA
UNITED STATES

 

SM
42

 

75/568610
2289047

 

10/13/1998
10/26/1999

 

NM Nevada Trust

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

10/26/2005
10/26/2009

ON 5IVE

 

N276
MM

 

46754-USA
UNITED STATES

 

SM
42

 

74/321399
1793077

 

10/09/1992
09/14/1993

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

09/14/2013

PLATINUM PREFERENCE REWARDS

 

N276
MM

 

52341-USA
UNITED STATES

 

SM
35

 

78/420272

2997522

 

05/17/2004

09/20/2005

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

09/20/2015

PLAZA COLLECTIONS

 

N276
MM

 

46775-USA
UNITED STATES

 

SM
42

 

73/263304
1173731

 

05/23/1980
10/13/1981

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

10/13/2011

RED RIVER (stylized in the color red)

 

N276
MM

 

46778-USA
UNITED STATES

 

TM
25

 

73/167545
1193657

 

05/25/1978 04/13/1982

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/13/2012

RED RIVER and design (backwards R and bull head in box)

 

N276
MM

 

46735-USA
UNITED STATES

 

TM
29, 30

 

73/396230
1288052

 

09/30/1982
07/31/1984

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

07/31/2014

SWEET PEPPERS

 

N276
MM

 

46753-USA
UNITED STATES

 

TM
30

 

74/308816
1766092

 

08/2/1992
04/20/1993

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/20/2013

THE ADDITION

 

N276
MM

 

53426-USA
UNITED STATES

 

SM
35

 

78/510213

3035428

 

11/02/2004

12/27/2005

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

12/27/2015

THE ART OF FASHION

 

N276
MM

 

46739-USA
UNITED STATES

 

SM
35

 

75/377610
2277234

 

10/22/1997
09/14/1999

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

09/14/2005
09/14/2009

THE BOOK

 

N276
MM

 

44829-USA
UNITED STATES

 

SM
35

 

75/606549
2317384

 

12/16/1998
02/08/2000

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

02/08/2006
02/08/2010

THE BOOK

 

N276
MM

 

48461-USA
UNITED STATES

 

SM
35

 

76/417927
2697746

 

06/05/2002
03/18/2003

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

03/18/2009
03/18/2013

THE BRIDAL GIFTKEEPER

 

N276
MM

 

46723-USA
UNITED STATES

 

SM
42

 

73/529226
1384856

 

03/28/1985
02/25/1986

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

02/25/2016

THE FRESHMARKET

 

N276
MM

 

46721-USA
UNITED STATES

 

SM
42

 

74/225486
1804890

 

11/24/1991
11/16/1993

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

11/16/2013

THE MERMAID BAR

 

N276
MM

 

4460-USA
UNITED STATES

 

SM
42

 

74/225488
1726520

 

11/26/1991
10/20/1992

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

10/20/2012

 

D-6

--------------------------------------------------------------------------------

 


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

THE NM CAFE

 

N276
MM

 

44462-USA
UNITED STATES

 

SM
42

 

74/212602
1726506

 

10/11/1991
10/20/1992

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/20/2012

THE ZODIAC

 

N276
MM

 

46769-USA
UNITED STATES

 

SM
42

 

72/355186
1218744

 

03/18/1982
11/30/1982

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

11/30/2012

TRIFLES

 

N276
MM

 

46710-USA
UNITED STATES

 

SM
42

 

73/769793
1557360

 

12/16/1988
09/19/1989

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

09/19/2009

VERY BERGDORF

 

N276
MM

 

50600-USA
UNITED STATES

 

SM
35

 

78/270175
2856065

 

07/03/2003
06/22/2004

 

NM Nevada Trust

 

REGISTERED

 

SECTIONS 8 & 15 DUE
RENEWAL DUE

 

06/22/2010
06/22/2014

 

D-7

--------------------------------------------------------------------------------


 

Foreign Trademarks

 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

BERGDORF GOODMAN

 

N276
MM

 

44461-BEN
BENELUX

 

TM
25

 

708867
443575

 

12/23/1987
12/23/1987

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

12/23/2017

BERGDORF GOODMAN

 

N276
MM

 

44461-COL
COLOMBIA

 

TM
35

 

244452
121107

 

05/09/1985
04/21/1988

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/20/2013

BERGDORF GOODMAN

 

N276
MM

 

44461-ECM
EUROPEAN COMMUNITY

 

TM
03, 14, 18, 21, 25, 28, 29, 30

 

176628
176628

 

04/01/1996
02/22/1999

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/01/2016

BERGDORF GOODMAN

 

N276
MM

 

44461-JPN
JAPAN

 

TM
20, 24, 25

 

129598/73
1648446

 

08/13/1973
01/26/1984

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

01/26/2014

BERGDORF GOODMAN

 

N276
MM

 

44461-PAR
PARAGUAY

 

TM
25

 

87/915

293504



 

02/12/1987

10/13/2006



 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/13/2016

BERGDORF GOODMAN

 

N276
MM

 

44461-PAR (01)
PARAGUAY

 

TM
28

 

87/916

293929

 

02/12/1987

10/30/2006

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/30/2016

BERGDORF GOODMAN

 

N276
MM

 

44461-PAR (02)
PARAGUAY

 

SM
35

 

87/917

293928

 

 

02/12/1987

10/30/2006

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/30/2016

BERGDORF GOODMAN

 

N276
MM

 

44461-PRC
CHINA

 

TM
28

 

3013771
3013771

 

11/08/2001
01/28/2003

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

01/27/2013

BERGDORF GOODMAN (stylized)

 

N276
MM

 

43073-CAN
CANADA

 

TM
03, 14, 18, 20, 25

 

307862
165467

 

09/22/1967
10/03/1969

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/03/2014

BERGDORF GOODMAN (stylized)

 

N276
MM

 

43073-CAN (01)
CANADA

 

SM

 

371945
213031

 

01/25/1974
04/02/1976

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

04/02/2021

BERGDORF GOODMAN (stylized)

 

N276
MM

 

43073-CAN (02)
CANADA

 

TM

 

307860
165316

 

09/22/1967
09/26/1969

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/26/2014

BERGDORF GOODMAN

 

 

 

BENELUX

 

 

 

709299
157422

 

12/23/1987
12/23/1989

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

12/23/2015

HORCHOW

 

N276
MM

 

44466-CAN
CANADA

 

TM

 

632621
379980

 

05/24/1989
02/15/1991

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

02/15/2021

HORCHOW

 

N276
MM

 

44466-JPN
JAPAN

 

TM
20

 

92117/95
4071160

 

09/08/1995
10/17/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/17/2017

HORCHOW

 

N276
MM

 

44466-JPN (01)
JAPAN

 

TM
21

 

6708/95
4071160

 

01/30/1995
06/13/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

06/13/2017

HORCHOW

 

N276
MM

 

44466-JPN (02)
JAPAN

 

TM
24

 

92118/95
3350113

 

09/08/1995
10/03/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/03/2017

 

D-8

--------------------------------------------------------------------------------


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

HORCHOW

 

N276
MM

 

44466-JPN (03)
JAPAN

 

TM
25

 

92119/95
3354442

 

09/08/1995
10/24/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/24/2017

HORCHOW and design (in circle)

 

N276
MM

 

46715-CAN
CANADA

 

TM/SM

 

632607
379978

 

05/24/1989
02/15/1991

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

02/15/2021

MISS BERGDORF

 

N276
MM

 

44456-AUS
AUSTRALIA

 

TM
25

 

A281891
A281891

 

09/19/1974
09/19/1974

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/19/2009

MISS BERGDORF

 

N276 MM

 

44456-CAN
CANADA

 

TM
03

 

380529
212712

 

11/14/1974
03/12/1976

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

03/12/2021

MISS BERGDORF

 

N276
MM

 

44456-ENG
UNITED KINGDOM

 

TM
25

 

1061201
1061201

 

04/05/1976
04/05/1976

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

04/05/2017

N-M IN SQUARE and design

 

N276
MM

 

44459-FRA
FRANCE

 

TM
03, 09, 11, 14, 16, 18, 20, 21, 24, 25, 28, 34

 

71093

 

08/03/1968
10/31/1968

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

08/03/2018

NEIMAN MARCUS

 

N276
MM

 

42673-ARG
ARGENTINA

 

SM
35

 

2091144
1869241

 

07/10/1997
04/29/2002

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

04/29/2012

NEIMAN MARCUS

 

N276
MM

 

42673-BRA
BRAZIL

 

TM
25.10, 25.20, 25.30

 

818619490
818619490

 

06/30/1995
10/14/19997

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

10/14/2017

NEIMAN MARCUS

 

N276
MM

 

42673-CHI
CHILE

 

TM
25

 

123417
604763

 

12/16/1988
05/17/1991

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

 

10/04/2011

NEIMAN MARCUS

 

N276 MM

 

42673-ECM
EUROPEAN COMMUNITY

 

TM
03, 14, 18, 21, 25, 28, 29, 30

 

176560
176560

 

04/01/1996
11/25/1998

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/01/2016

NEIMAN MARCUS

 

N276
MM

 

42673-ENG
UNITED KINGDOM

 

TM
25

 

1522317
1522317

 

12/24/1992
11/25/1994

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

12/24/2009

BERGDORF GOODMAN

 

 

 

UNITED KINGDOM

 

 

 

1024846
1024846

 

02/13/1974
02/13/1974

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

02/12/2015

NEIMAN MARCUS

 

N276
MM

 

42673-HKO
HONG KONG

 

SM
42

 

92/09614
6034/94

 

04/01/1992
10/14/1994

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

04/01/2013

NEIMAN MARCUS

 

N276
MM

 

42673-JPN
JAPAN

 

TM
03, 06, 08, 10, 14, 18, 21, 25, 26

 

78627/88
2297503

 

07/11/1988
01/31/1991

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

01/31/2011

NEIMAN MARCUS

 

N276
MM

 

42673-JPN (01)
JAPAN

 

TM
21

 

92121/95
4064383

 

09/08/1995
10/03/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/03/2017

NEIMAN MARCUS

 

N276
MM

 

42673 JPN (02)
JAPAN

 

TM
20

 

92120/95
4071161

 

09/08/1995
10/17/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/17/2017

NEIMAN MARCUS

 

N276
MM

 

42673-JPN (03)
JAPAN

 

TM
24

 

92122/95
4002773

 

09/08/1995
05/23/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

05/23/2017

 

D-9

--------------------------------------------------------------------------------


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

NEIMAN MARCUS

 

N276
MM

 

42673-KOR
KOREA

 

SM
25, 35, 42

 

98-11
343

 

03/02/1998
08/25/1999

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

08/25/2009

NEIMAN MARCUS

 

N276
MM

 

42673-PER
PERU

 

TM
25

 

215588
1825

 

02/04/1993
10/12/1993

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/12/2013

NEIMAN MARCUS

 

N276
MM

 

42673-SAU
SAUDI ARABIA

 

TM
25

 

8631
212/97

 

03/19/1989
03/19/1989

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

08/12/2017

NEIMAN MARCUS

 

N276
MM

 

42673-TUR
TURKEY

 

TM/SM
25, 35

 

2000/13063
2000/13063

 

06/29/2000
06/29/2000

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

 

06/29/2010

NEIMAN MARCUS

 

N276
MM

 

44995-PRC
CHINA

 

TM
25

 

3280328

 

08/20/2002

 

NM Nevada Trust

 

PENDING

 

 

 

 

NEIMAN MARCUS

 

N276
MM

 

49101-INO
INDONESIA

 

TM
25

 

0179501821

 

01/24/2003

 

NM Nevada Trust

 

PENDING

 

 

 

 

NEIMAN-MARCUS

 

N276
MM

 

43910-BEN
BENELUX

 

TM
25

 

708866
443574

 

12/23/1987
12/23/1987

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

12/23/2017

NEIMAN-MARCUS

 

N276
MM

 

43910-BEN (01)
BENELUX

 

SM
35, 39

 

709298
157421

 

12/23/1989
12/23/1987

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

12/23/2009

NEIMAN-MARCUS

 

N276
MM

 

43910-CAN
CANADA

 

TM/SM

 

353942
191255

 

06/02/1972
05/25/1973

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

05/25/2018

NEIMAN-MARCUS

 

N276
MM

 

43910-CHI
CHILE

 

SM
35, 39

 

71103
479530

 

05/26/1986
12/30/1986

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

02/12/2017

NEIMAN-MARCUS

 

N276
MM

 

43910-JPN
JAPAN

 

TM
25

 

120033/72
1166438

 

08/31/1972
10/27/1975

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/27/2015

NEIMAN-MARCUS

 

N276
MM

 

43910-MEX
MEXICO

 

TM
25

 

205219
328936

 

08/31/1982
07/14/1987

 

Carter Hawley Hal Stores Inc.

 

REGISTERED

 

RENEWAL DUE

 

08/31/2012

NEIMAN-MARCUS

 

N276
MM

 

43910-MEX (01)
MEXICO

 

TM
21

 

295388

 

09/19/1983
09/19/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/19/2013

NEIMAN-MARCUS

 

N276

MM

 

43910-MEX (02)
MEXICO

 

TM
21

 

295389

 

09/19/1983
09/19/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/19/2013

NEIMAN-MARCUS

 

N276
MM

 

43910-MEX (03)
MEXICO

 

TM
03

 

295390

 

09/19/1983
09/19/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/19/2013

NEIMAN-MARCUS

 

N276
MM

 

43910-MEX (04)
MEXICO

 

TM
14

 

295387

 

09/19/1983
09/19/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/19/2013

NEIMAN-MARCUS

 

N276
MM

 

43910-MEX (05)
MEXICO

 

TM
18

 

295386

 

09/19/1983
09/19/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/19/2013

NEIMAN-MARCUS

 

N276
MM

 

43910-MEX (06)
MEXICO

 

SM
42

 

150590
230608

 

08/21/1979
08/21/1979

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

08/21/2014

NEIMAN-MARCUS

 

N276
MM

 

43910-MON
MONACO

 

TM
03, 05, 21

 

96-17209

 

06/27/1966
06/27/1966

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

06/27/2016

 

D-10

--------------------------------------------------------------------------------


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

NEIMAN-MARCUS (script)

 

N276 MM

 

42715-URU
URUGUAY

 

TM
25

 

191339
179567

 

01/13/1984
03/21/1985

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

 

03/21/2015

NEIMAN-MARCUS (stylized)

 

N276
MM

 

44463-FRA
FRANCE

 

TM
03, 09, 11, 14, 16, 18, 20, 21, 24, 25, 28, 34

 

71092

 

10/31/1968
10/31/1968

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

08/03/2018

NEIMAN-MARCUS

 

 

 

FRANCE

 

 

 

952705
1487039

 

09/06/1988
09/06/1988

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

 

08/03/2018

NM and design

 

 

 

FRANCE

 

 

 

952706
1487040

 

09/06/1988
09/06/1988

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

 

09/06/2018

NM and design

 

 

 

FRANCE

 

 

 

952707
1487041

 

09/06/1988
09/06/1988

 

NM NEVADA TRUST

 

REGISTERED

 

RENEWAL DUE

 

09/06/2018

NEIMAN-MARCUS and design (helmet)

 

N276
MM

 

44457-HKO
HONG KONG

 

TM
25

 

2119/79
69/81

 

09/24/1979
09/24/1979

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

06/24/2014

NEIMAN-MARCUS and Katakana

 

N276
MM

 

44458-JPN (01)
JAPAN

 

TM
18, 21, 25, 26

 

86432/79
1607515

 

11/14/1979
07/28/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

0728/2013

NEIMAN-MARCUS and Katakana

 

N276
MM

 

44458-JPN (01)
JAPAN

 

TM
04

 

14915/79
1618015

 

03/05/1979
09/29/1983

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

09/29/2013

NEIMAN-MARCUS and Katakana

 

N276
MM

 

44458-JPN (02)
JAPAN

 

TM
24

 

86434/79
1758188

 

11/14/1979
04/03/1985

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

04/03/2015

NEIMAN-MARCUS and Katakana

 

N276
MM

 

44458-JPN (03)
JAPAN

 

TM
25

 

31809/73
1194625

 

02/21/1973
04/12/1976

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

04/12/2016

NEIMAN-MARCUS and Katakana

 

N276
MM

 

44458-JPN (04)
JAPAN

 

TM
09, 14

 

86433/79
1586076

 

11/14/1979
05/26/1983

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

05/26/2013

NM NEIMAN MARCUS

 

N276
MM

 

46752-JPN
JAPAN

 

TM
20

 

92124/95
4071162

 

09/08/1995
10/17/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/17/2017

NM NEIMAN MARCUS

 

N276
MM

 

46752-JPN (01)
JAPAN

 

TM
21

 

92125/95
4064384

 

09/08/1995 10/03/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

10/03/2017

NM NEIMAN MARCUS

 

N276
MM

 

46752-UPN (02)
JAPAN

 

TM
24

 

92126/95
4002774

 

09/08/1995 05/23/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

05/23/2017

NM NEIMAN MARCUS

 

N276
MM

 

46752-JPN (03)
JAPAN

 

TM
25

 

92127/95
4009125

 

09/08/1995 06/06/1997

 

NM Nevada Trust

 

REGISTERED

 

RENEWAL DUE

 

06/06/2017

RED RIVER and design (backwards R and bull head in box)

 

N276
MM

 

46743-JPN
JAPAN

 

TM
30

 

179891/97
4258331

 

11/27/1997
04/02/1999

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

REGISTERED

 

04/02/2019

RED RIVER and design (backwards R and bull head in box)

 

N276
MM

 

46735-JPN(01)
JAPAN

 

TM
29

 

92123/95
4034705

 

09/08/1995
07/25/1997

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

07/25/2017

 

D-11

--------------------------------------------------------------------------------


 

MARK

 

Client
Attys

 

CPH Docket
Your Reference

 

Mark Type
Class

 

SERIAL NO.
REG. NO.

 

FILED
ISSUED

 

Owner/
Registrant

 

STATUS

 

SCHEDULED
ACTIONS

ON 5IVE CAFÉ

 

N276 MM

 

49748-NY
NEW YORK

 

TM
42

 

S-18253

 

02/11/2003

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

02/11/2013

THE ROTUNDA

 

N276 MM

 

46763-CA
CALIFORNIA

 

SM
42

 

40588

 

06/19/1992

 

The Neiman Marcus Group, Inc.

 

REGISTERED

 

RENEWAL DUE

 

06/19/2012

 

D-12

--------------------------------------------------------------------------------


 

New Trademarks

 

Mark

 

Mark Type
Class

 

Ser. No.
Reg. No.

 

Filed
Issued

 

Owner/Registrant

 

Status

 

Scheduled Actions

5F

 

TM/SM
14, 18, 25, 35

 

78/661805
3486249

 

06/30/2005
08/12/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

08/12/2014
08/12/2018

IN
design

 

SM
36

 

78/765123
3370501

 

12/01/2005
01/15/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

01/15/2014
01/15/2018

INCIRCLE



 

SM
36

 

78/755584
3370473

 

11/16/2005
01/15/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

01/15/2014
01/15/2018

COUTOUR



 

SM
39, 43

 

78/578387
3184687

 

03/02/2005
12/12/2006

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

12/12/2012
12/12/2016

INCIRCLE
design

 

SM
35, 36

 

77/588528

 

10/08/2008

 

The Neiman Marcus Group, Inc

 

Pending

 

 

 

 

NEIMANS



 

TM/SM
14, 25, 35

 

77/735670

 

05/13/2009

 

The Neiman Marcus Group, Inc

 

Pending

 

 

 

 

BERGDORF’S



 

SM
35

 

77/523569

 

07/16/2008

 

The Neiman Marcus Group, Inc

 

Pending

 

 

 

 

NMG RESOLUTIONS

 

SM
45

 

77/352859
3475891

 

12/14/2007
07/29/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

07/29/2014
07/29/2018

CUSP



 

SM
35

 

76/661018
3472762

 

06/05/2006
07/22/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

07/22/1014
07/22/2018

BUTTERFLY
design



 

TM
16

 

76/676700
3587563

 

05/11/2007
03/10/2009

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

03/10/2015
03/10/2019

STILETTO STRUT



 

SM
36

 

76/676701
3454294

 

05/11/2007
06/24/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

06/24/2014
06/24/2018

CUSPARRAZI



 

SM
41

 

76/678780
3367555

 

06/27/2007
01/15/2008

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

01/15/2014
01/15/2018

HORCHOW GIFT CARD



 

SM
36

 

76/672527
3315415

 

02/07/2007
10/23/2007

 

The Neiman Marcus Group, Inc

 

Registered

 

Affidavit of Use
Renewal Due

 

10/23/2013
10/23/2017

 

D-13

--------------------------------------------------------------------------------


 

Copyrights(4)

 

Registered Owner

 

Copyright Description

 

NMG Id

 

Registration
No.

 

Effective Date Of Registration

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Jeweled Tiger

 

NM 20001

 

VA 1-172-404

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Tiger Print

 

NM20002

 

VA 1-172-405

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament: 
Amber Crystal Turtle

 

NM20003

 

VA 1-172-407

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Mahogany Egg

 

NM20004

 

VA 1-172-406

 

1/21/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Amber Scallops

 

NM2006

 

VA 1-172-409

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Jungle Harlequin

 

NM20008

 

VA 1-172-408

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Jungle Florentine

 

NM20009

 

VA 1-172-440

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Amber Jeweled Egg

 

NM20010

 

VA 1-172-439

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Green Jeweled Egg

 

NM20011

 

VA 1-172-438

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Jeweled Egg

 

NM20012

 

VA 1-172-437

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Small Golden Finial

 

NM20016

 

VA 1-172-412

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Large Plum Finial

 

NM20018

 

VA 1-172-410

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Large Topaz Finial

 

NM20019

 

VA 1-172-395

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Large Red Finial

 

NM20020

 

VA 1-172-394

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Bejeweled Butterfly

 

NM20021

 

VA 1-172-431

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Salamander Egg

 

NM20024

 

VA 1-172-430

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Dragon Fly Egg

 

NM20025

 

VA 1-172-435

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Starburst Heart

 

NM20026

 

VA 1-172-434

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Jeweled Heart

 

NM20027

 

VA 1-172-433

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Plum Ball

 

NM20028

 

VA 1-172-432

 

1/31/2003

 

--------------------------------------------------------------------------------

(4) All scheduled copyrights are owned or beneficially owned by The Neiman
Marcus Group, Inc.

 

D-14

--------------------------------------------------------------------------------


 

Registered Owner

 

Copyright Description

 

NMG Id

 

Registration
No.

 

Effective Date Of Registration

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Crystal Ball

 

NM20029

 

VA 1-172-445

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Plum Ball

 

NM20030

 

VA 1-172-444

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Gold Moons/Stars

 

NM20033

 

VA 1-172-443

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Amber Daisy

 

NM20034

 

VA 1-172-442

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Daisy

 

NM20035

 

VA 1-172-441

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Plum Swirls

 

NM20036

 

VA 1-172-416

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Swirls

 

NM20037

 

VA 1-172-415

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Glass Heart

 

NM20038

 

VA 1-172-414

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Jeweled Ball

 

NM20039

 

VA 1-172-413

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Jeweled Gift

 

NM20040

 

VA 1-172-436

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Bow Egg

 

NM20041

 

VA 1-172-398

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Scallop

 

NM20042

 

VA 1-172-397

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Phoenix Egg

 

NM20043

 

VA 1-172-396

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Scroll Egg

 

NM20045

 

VA 1-172-425

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Plum Lattice Heart

 

NM20046

 

VA 1-172-424

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Frog Egg

 

NM20047

 

VA 1-172-423

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Green Frog Egg

 

NM20048

 

VA 1-172-417

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Turtle Egg

 

NM20049

 

VA 1-172-402

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Green Turtle Egg

 

NM20050

 

VA 1-172-401

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Butterfly Egg

 

NM20051

 

VA 1-172-400

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Green Butterfly Egg

 

NM20052

 

VA 1-172-399

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Florentine Star

 

NM20053

 

VA 1-172-422

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Baby’s First

 

NM20054

 

VA 1-172-421

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Florentine Egg

 

NM20056

 

VA 1-172-420

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Purple Moons/Stars

 

NM20057

 

VA 1-172-419

 

1/31/2003

 

D-15

--------------------------------------------------------------------------------


 

Registered Owner

 

Copyright Description

 

NMG Id

 

Registration
No.

 

Effective Date Of Registration

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Moon/Stars

 

NM20058

 

VA 1-172-418

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Salamander Egg

 

NM20059

 

VA 1-172-429

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Dark Amber/Florentine

 

NM20060

 

VA 1-172-428

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Plum Florentine Star

 

NM20061

 

VA 1-172-427

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Plum Daisy

 

NM20062

 

VA 1-172-426

 

1/31/2003

The Neiman Marcus Group, Inc.

 

Jay Strongwater Christmas Ornament:
Red Scroll Egg

 

NM20066

 

VA 1-172-403

 

1/31/2003

The Neiman Marcus Group

 

Neiman Marcus Taste:  Timeless American Recipes.

 

 

 

TX 6-840-535

 

1/10/2008

Neiman Marcus Group

 

Neiman Marcus cookbook.

 

 

 

TX 5-786-833

 

11/10/2003

Neiman Marcus InCircle

 

Pigtails and froglegs.

 

 

 

TX 3-623-121

 

9/16/1993

Neiman Marcus InCircle

 

Pure & simple.

 

 

 

TX 3-201-185

 

10/28/1991

The Neiman Marcus Group, Inc.

 

Easter candletower.

 

 

 

VA 0-489-022

 

2/19/1992

Horchow Mail Order, Inc.

 

Trifles.

 

 

 

TX 2-498-719

 

2/02/1989

Horchow Mail Order, Inc.

 

Horchow.

 

 

 

TX 2-494-068

 

2/02/1989

Horchow Mail Order, Inc.

 

Grand Finales.

 

 

 

TX 2-493-968

 

2/02/1989

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 2-237-683

 

2/01/1988

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 2-498-718

 

2/02/1989

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 2-014-500

 

3/16/1987

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 1-741-166

 

1/21/1986

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 1-530-547

 

1/15/1985

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 1-262-241

 

1/09/1984

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 1-047-618

 

1/17/1983

Horchow Mail Order, Inc.

 

Horchow: The Horchow Collection

 

 

 

TX 0-896-363

 

12/30/1981

Horchow Mail Order, Inc.

 

Another Perspective from Horchow

 

 

 

TX 0-887-328

 

12/30/1981

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 2-493-968

 

2/02/1989

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 2-237-685

 

2/01/1988

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 2-014-499

 

3/16/1987

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 1-530-546

 

1/15/1985

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 1-741-165

 

1/21/1986

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 1-385-994

 

1/26/1984

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 1-047-557

 

1/17/1983

Horchow Mail Order, Inc.

 

Grand Finale: Sales, Close-Outs & Special Values from Famous Companies

 

 

 

TX 0-884-099

 

1/15/1982

Horchow Mail Order, Inc.

 

SGF: Savings on Gifts and Furnishings

 

 

 

TX 2-498-720

 

2/02/1989

Horchow Mail Order, Inc.

 

SGF: Savings on Gifts and Furnishings

 

 

 

TX 2-237-684

 

2/01/1988

Horchow Mail Order, Inc.

 

SGF: Savings on Gifts and Furnishings

 

 

 

TX 2-024-695

 

3/16/1987

Horchow Mail Order, Inc.

 

SGF: Savings on Gifts and Furnishings

 

 

 

TX 1-741-167

 

1/21/1986

Horchow Mail Order, Inc.

 

SGF: Savings on Gifts and Furnishings

 

 

 

TX 1-511-561

 

1/15/1985

 

D-16

--------------------------------------------------------------------------------


 

Registered Owner

 

Copyright Description

 

NMG Id

 

Registration
No.

 

Effective Date Of Registration

Horchow Mail Order, Inc.

 

SGF: Savings on Gifts and Furnishings

 

 

 

TX 1-398-214

 

1/26/1984

 

D-17

--------------------------------------------------------------------------------


 

EXHIBIT E

(See Article II and Section 3.13 of Security Agreement)

 

COMMERCIAL TORT CLAIMS

 

The Neiman Marcus Group, Inc. (“NMG”) is currently involved in a trademark
dispute with Alvin and Rosanna Green over their use of the trademark “Last Call”
in domain names supporting their internet business. Both sides have filed
complaints against the other in the Northern District of Texas, with Mr. and
Mrs. Green alleging, among other things, that the “Last Call” trademark is
generic and descriptive, and thus not enforceable. NMG has countered with claims
for statutory damages under the Anti-Cyber-Squatting Act as well as damages for
trademark infringement under state and federal law. Mr. and Mrs. Green are
representing themselves in this litigation. Previously, NMG was successful in
prosecuting a UDRP claim against Mr. and Mrs. Green relating to the domain name
lastcallsales.com, which resulted in the Mr. Green’s registration of several
other domain names employing the LAST CALL trademark and the above-mentioned
litigation. NMG has owned the LAST CALL trademark since 1979, and intends to
aggressively enforce and protect its mark in this litigation.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F
(See Section 3.12 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL AND OTHER INVESTMENT PROPERTY

 

Grantor

 

Interest Issued

 

Record and
Beneficial
Owner

 

Percentage
Ownership

 

Certificate
Numbers

Neiman Marcus, Inc. (f/k/a Newton Acquisition, Inc.)

 

900 shares of Common Stock $0.01 par value

 

Newton Holding, LLC

 

100%

 

N/A

The Neiman Marcus Group, Inc.

 

900 shares of Common Stock $0.01 par value

 

Neiman Marcus, Inc.

 

100%

 

1

Bergdorf Goodman, Inc.

 

1,000 shares of Common Stock $1.00 par value

 

Neiman Marcus Holdings, Inc.

 

100%

 

003

Bergdorf Graphics, Inc.

 

1,000 shares of Common Stock $0.01 par value

 

Bergdorf Goodman, Inc.

 

100%

 

3

BergdorfGoodman.com, LLC

 

Membership Interests

 

The Neiman Marcus Group, Inc.

 

100%

 

N/A

Neiman Marcus Holdings, Inc.

 

100 shares of Common Stock $1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

 

3

NEMA Beverage Corporation

 

100 shares of Common Stock $1.00 par value

 

NEMA Beverage Holding Corporation

 

100%

 

003

NEMA Beverage Holding Corporation

 

100 shares of Common Stock $1.00 par value

 

NEMA Beverage Parent Corporation

 

100%

 

1

NEMA Beverage Parent Corporation

 

100 shares of Common Stock $1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

 

1

NM Financial Services, Inc.

 

10 shares of Common Stock No par value

 

The Neiman Marcus Group, Inc.

 

100%

 

1

 

F-1

--------------------------------------------------------------------------------


 

Grantor

 

Interest Issued

 

Record and
Beneficial
Owner

 

Percentage
Ownership

 

Certificate
Numbers

NM Nevada Trust

 

100 shares No par value

 

1. The Neiman Marcus Group, Inc.

 

2. Bergdorf Goodman, Inc.

 

1. (a) 89%
(b) 1%

 

 

2. (a) 9%
(b) 1%

 

1. (a) 005
(b) 1

 

 

2. (a) 006
(b) 2

NMGP, LLC

 

Membership Interests

 

The Neiman Marcus Group, Inc.

 

100%

 

N/A

Worth Avenue Leasing Company

 

10 shares of Common Stock $1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

 

1

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G
(See Sections 3.1 and 3.10 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS
(AND, FOR INTELLECTUAL PROPERTY FILINGS, SECURITY AGREEMENTS) HAVE BEEN FILED

 

UCC Filings and Filing Offices

 

Jurisdiction

 

Grantor

New York

 

Bergdorf Goodman, Inc.
Bergdorf Graphics, Inc.

Delaware

 

Neiman Marcus, Inc.
The Neiman Marcus Group, Inc.
BergdorfGoodman.com, LLC
NM Financial Services, Inc.

California

 

Neiman Marcus Holdings, Inc.

Texas

 

NEMA Beverage Corporation
NEMA Beverage Holding Corporation
NEMA Beverage Parent Corporation

Massachusetts

 

NM Nevada Trust

Virginia

 

NMGP, LLC

Florida

 

Worth Avenue Leasing Company

 

Intellectual Property Filings and Filing Offices

 

Jurisdiction

 

Grantor

Unites States Patent and Trademark Office

 

The Neiman Marcus Group, Inc.
NM Nevada Trust

United States Copyright Office

 

The Neiman Marcus Group, Inc.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(See Section 4.4 of Security Agreement)

 

AMENDMENT

 

This Amendment, dated                              ,        is delivered
pursuant to Section 4.4 of the Security Agreement defined below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Amended and Restated Pledge and
Security Agreement, dated July 15, 2009, between the undersigned, as the
Grantors, and Bank of America, N.A., as the Agent, (the “Security Agreement”)
and that the collateral listed on Schedule I to this Amendment shall be and
become a part of the Collateral referred to in said Security Agreement and shall
secure all Secured Obligations referred to in said Security Agreement.

 

 

By:

 

Name:

 

 

Title:

 

 

H-1

--------------------------------------------------------------------------------


 

SCHEDULE I TO AMENDMENT

 

STOCKS

 

Holder

 

Issuer

 

Certificate
Number(s)

 

Number of
Shares

 

Class of
Stock

 

Percentage
of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Holder

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Holder

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

Holder

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

COMMERCIAL TORT CLAIMS

 

Description of Claim

 

Parties

 

Case Number; Name of 
Court where Case was Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF PERFECTION CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of July 15, 2009, by and among THE NEIMAN MARCUS GROUP, INC., a
Delaware corporation (the “Company”), NEIMAN MARCUS, INC., a Delaware
corporation (“Holdings”), each subsidiary of the Company from time to time party
thereto, the Lenders from time to time party thereto, BANK OF AMERICA, N.A.
(“BANA”), as administrative agent for the Lenders thereunder (the “Agent”), and
BANA and WELLS FARGO RETAIL FINANCE, LLC, as co-collateral agents. Capitalized
terms used but not defined herein have the meanings set forth in either the
Credit Agreement or the Security Agreement referred to therein, as applicable.

 

The undersigned Responsible Officer of the Company hereby certifies to the Agent
and each other Secured Party as follows:

 

1.  Names.  (a)   The exact legal name of each Grantor, as such name appears in
its respective certificate or articles of incorporation, organization or
formation, is as follows:

 

Exact Legal Name of Each Grantor

 

 

(b)  Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

Grantor

 

Other Legal Name in Past 5
Years

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)  Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years.  Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization.  If any such change has

 

1

--------------------------------------------------------------------------------


 

occurred, include in Schedule 1 the information required by Sections 1 and 2 of
this certificate as to each acquiree or constituent party to a merger or
consolidation.

 

(d)  The following is a list of all other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units (but excluding subsidiaries that are not Grantors) in connection
with the conduct of its business or the ownership of its properties at any time
during the past five years:

 

Grantor

 

Other Name Used

 

 

 

 

 

 

 

 

 

 

(e)  Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of organization or formation of each Grantor:

 

Grantor

 

Organizational Identification Number

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

(f)  Set forth below is the Federal Taxpayer Identification Number of each
Grantor(1):

 

Grantor

 

Federal Taxpayer Identification Number

 

 

 

 

 

 

 

 

 

 

2.  Current Locations.  (a)  The chief executive office (or if different, the
principal place of business) of each Grantor is located at the address set forth
opposite its name below:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Only necessary for filing in North Dakota and South Dakota.

 

3

--------------------------------------------------------------------------------


 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b)  Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts (with each
location at which chattel paper, if any, is kept being indicated by an “*”):

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)  The jurisdiction of formation or organization and type of organization of
each Grantor is set forth opposite its name below:

 

Grantor

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment, Inventory or other tangible
Collateral not identified above:

 

5

--------------------------------------------------------------------------------


 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)  Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)  Set forth below is a list of all real property held by each Grantor,
whether owned or leased, the name of the Grantor that owns or leases said
property, and the street address for each property:

 

Address

 

Owned/Leased

 

Entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons (including bailees and warehousemen) other than such
Grantor that have possession of any of the Collateral of such Grantor:

 

Grantor

 

Third Party
Provider

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

3.  No Unusual Transactions.  Except as otherwise disclosed on Schedule 3
hereto, all Accounts have been originated by the Grantors and all Inventory has
been acquired by the Grantors in the ordinary course of business.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

 

5.  UCC Filings.  Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

 

6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 

7.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 7
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of each Grantor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 7 is each equity investment of any Grantor that represents 10%
or more of the equity of the entity in which such investment was made.

 

8.  Debt Instruments.  Attached hereto as Schedule 8 is a true and correct list
of all promissory notes and other evidence of indebtedness held by each Grantor
that is required to be pledged under the Security Agreement.

 

9.  Deposit Accounts.  Attached hereto as Schedule 9 is a true and correct list
of deposit accounts, brokerage accounts or securities investment accounts
maintained by each Grantor, including the name and address of the depositary
institution, the type of account, and the account number.

 

10.  Assignment of Claims Act.  Attached hereto as Schedule 10 is a true and
correct list of all written contracts between the Company or any Subsidiary and
the United States government or any department or agency thereof that have a
remaining value of at least $5,000,000, setting forth the contract number, name
and address of contracting officer (or other party to whom a notice of
assignment under the Assignment of Claims Act should be sent), contract start
date and end date, agency with which the contract was entered into, and a
description of the contract type.

 

11.  Advances.  Attached hereto as Schedule 11 is (a) a true and correct list of
all advances made by Holdings to any subsidiary of Holdings or made by any
subsidiary of Holdings to Holdings or to any other subsidiary of Holdings (other
than those identified on Schedule 8), which advances will be on and after the
date hereof evidenced by one or

 

7

--------------------------------------------------------------------------------


 

more intercompany notes pledged to the Agent under the Security Agreement and
(b) a true and correct list of all unpaid intercompany transfers of goods sold
and delivered by or to any Grantor.

 

12.  Intellectual Property.  Attached hereto as Schedule 12A is a schedule
setting forth all of each Grantor’s issued Patents, registered Trademarks,
pending Patent applications and pending trademark applications, including the
name of the registered owner, the registration number and the expiration date
(each if applicable) of each Patent and Trademark owned by any Grantor. Attached
hereto as Schedule 12B is a schedule setting forth all of each Grantor’s
registered Copyrights, including the name of the registered owner, the
registration number and the expiration date of each Copyright owned by any
Grantor.

 

13.  Commercial Tort Claims.  Attached hereto as Schedule 13 is a true and
correct list of commercial tort claims in excess of $1,000,000 held by any
Grantor for which a complaint has been filed, including a brief description
thereof.

 

14.  Letters of Credit.  Attached hereto as Schedule 14 is a true and correct
list of all Letters of Credit in a maximum available amount in excess of
$1,000,000 for which any Grantor is a beneficiary or assignee, showing for each
such letter of credit the issuer thereof, nominated person (if any), account
party, number maximum available amount and date.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of              20    .

 

 

NEIMAN MARCUS, INC.,

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1 :Changes in Identity or Corporate Structure Within Past Five Years

 

Name/Grantor

 

Change

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3: Accounts and Inventory Acquired Outside the Ordinary Course of
Business

 

SCHEDULE 5: UCC Financing Statements

 

SCHEDULE 6: UCC Filings and Filing Offices

 

Filing Office

 

Grantors Filing

[State/Jurisdiction]

 

 

 

Intellectual Property Filings and Filing Offices

 

Jurisdiction

 

Grantor

Unites States Patent and Trademark Office

 

 

United States Copyright Office

 

 

 

SCHEDULE 7: Stock Ownership and Other Equity Interests

 

Grantor

 

Interest Issued

 

Record and
Beneficial
Owner

 

Percentage
Ownership

 

Certificate
Numbers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equity Investments of 10% or More of Equity Interests of Issuer

 

Issuer

 

Interest Issued

 

Record and
Beneficial Owner

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 8: Debt Instruments

 

SCHEDULE 9: Deposit Accounts; Disbursement Accounts and Securities Investment
Accounts

 

Deposit Accounts

 

[GRANTOR NAME]

 

Bank

 

Address

 

ABA #

 

Bank Account

 

Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Disbursement Accounts

 

[GRANTOR NAME]

 

Depository

 

Address

 

Routing #

 

Account #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Investment Accounts

 

[GRANTOR NAME]

 

Securities
Intermediary

 

Address

 

Fund Family

 

Account #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 10: Government Contracts

 

SCHEDULE 11: Advances

 

SCHEDULE 12A: Patents, Pending Patent Applications, Trademarks and Pending
Trademark Applications; Intellectual Property

 

SCHEDULE 13: Commercial Tort Claims

 

SCHEDULE 14: Letters of Credit

 

11

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Subsidiary Parties

 

Bergdorf Goodman, Inc.

Bergdorf Graphics, Inc.

BergdorfGoodman.com, LLC

Neiman Marcus Holdings, Inc.

NEMA Beverage Corporation

NEMA Beverage Holding Corporation

NEMA Beverage Parent Corporation

NM Financial Services, Inc.

NM Nevada Trust

NMGP, LLC

Worth Avenue Leasing Company

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Form of

 

LANDLORD WAIVER/COLLATERAL ACCESS AGREEMENT

 

This Landlord Waiver (the “Waiver”) is entered into as of July     , 2009
between                      (the “Landlord”), and BANK OF AMERICA, N.A., as
administrative agent (the “Agent”) for the lenders (collectively referred to
herein as the “Lenders”) from time to time party to the Loan Documents described
below.

 

Landlord is the owner of the real property commonly known as [Insert Street
Address, City, State, Zip Code] (the “Premises”).

 

Landlord has entered into that certain lease agreement (together with any
renewals, extensions, amendments, modifications, substitutions or replacements
thereof, the “Lease”), a copy of which is attached hereto as Exhibit A, with The
Neiman Marcus Group, Inc., a Delaware corporation (the “Company”), with respect
to the Premises.

 

The Company and certain of its affiliates have entered, and may from time to
time enter, into a credit agreement and other documents (the “Loan Documents”)
evidencing a financing arrangement with the Agent and the Lenders.  The Company
has also agreed to secure its obligations and liabilities under the Loan
Documents (the “Obligations”) by granting a security interest to the Agent, for
the benefit of the Agent and the Lenders, among other things, in substantially
all of the Company’s “inventory” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the state in which the
Premises are located), which is located at the Premises (such inventory, the
“Collateral”).

 

In connection with the Loan Documents, the Lenders have required that the
Company obtain this Waiver from the Landlord in connection with its lease of the
Premises, and the Landlord hereby agrees and covenants with the Agent as
follows:

 

1.             The Landlord acknowledges that the Lease is in full force and
effect and is not aware of any existing default under the Lease, including any
default or right to terminate arising from the Company’s granting the Agent of a
lien on the Collateral.

 

2.             The Landlord acknowledges the validity of the Agent’s lien on the
Collateral and agrees to subordinate any interest in the Collateral that it may
have to the interest of Agent therein and agrees not to levy or distrain upon
any Collateral or to claim or assert any lien, right or other claim against any
Collateral for any reason until the earlier to occur of (a) satisfaction of the
Obligations, and (b) commencement by the Agent of foreclosure on the Collateral.

 

3.             The Landlord agrees that it shall send to Agent a copy of any
notice of default or termination delivered pursuant to the Lease (a “Default
Notice”) simultaneously with the delivery thereof to Company.  No action by the
Agent or any Lender pursuant to this Waiver shall be deemed to be an assumption
by the Agent or the Lenders of any obligation under the

 

1

--------------------------------------------------------------------------------


 

Lease, and except as expressly provided in paragraphs 6, 7, 8 and 9 below, the
Agent shall not have any obligation to the Landlord.

 

4.             The Landlord agrees that the Collateral is and shall remain
personal property of the Company regardless of the manner or mode of attachment
of any item of Collateral to the Premises and shall not be deemed to be
fixtures.

 

5.             The Landlord agrees that, following possession of the Premises by
Landlord, the Collateral may be inspected and evaluated by the Agent or its
designee, without necessity of court order, at any time during reasonable
business hours, upon one (1) business day’s notice and subject to Landlord’s
reasonable security requirements, without payment of any fee.  Upon the
occurrence of an event of default with respect to the payment or performance of
the Obligations by the Company upon termination of the Company’s lease (each a
“Disposition Event”), the Agent may take possession of the Premises for a period
not to exceed one hundred eighty (180) days (the “Disposition Period”) following
the occurrence of the Disposition Event and the Landlord agrees that, at the
Agent’s option, the Collateral may remain upon the Premises during such time;
provided that the Agent pays rent on a per diem basis for the period of time
that the Agent remains on the Premises, based upon the amount of rent set forth
in the Lease.  If any injunction or stay is issued (including an automatic stay
due to a bankruptcy proceeding) that prohibits the Agent from removing the
Collateral, commencement of the Disposition Period shall be deferred until such
injunction or stay is lifted or removed.

 

6.             During any Disposition Period, (a) the Agent or its designee may,
without necessity of court order, enter upon the Premises at any time during
normal business hours to inspect or remove all or any Collateral from the
Premises without interference by the Landlord, and the Agent or its designee may
sell, transfer, or otherwise dispose of any Collateral free of all liens,
claims, demands, rights and interests that the Landlord may have in that
Collateral by law or agreement, including, without limitation, by public auction
or private sale (and the Agent may advertise and conduct such auction or sale at
the Premises, and shall use reasonable efforts to notify the Landlord of its
intention to hold any such auction or sale), in each case, without interference
by the Landlord and (b) the Agent shall make the Premises available for
inspection by the Landlord and prospective tenants and shall cooperate in
Landlord’s reasonable efforts to re-lease the Premises or to enter into a new
service agreement with another party.

 

7.             Following any delivery of a Default Notice by Landlord to Agent,
Landlord shall not exercise any of its remedies against Company  provided in
favor of Landlord under the Lease or at law or in equity until the date which is
60 days after the date Landlord delivered the Default Notice to the Agent, (such
60 day period being referred to as the “Standstill Period”), provided, however,
if such default by its nature cannot reasonably be cured by the Agent within
such 60 day period, the Agent shall have such additional period of time as may
be reasonably necessary to cure such default, so long as the Agent commences
such curative measures within such 60 day period and thereafter proceeds
diligently to complete such curative measures.  The Agent shall have the right,
but not the obligation, during the Standstill Period, to cure any such default
and Landlord shall accept any such cure by the Agent or the Company.  If, during
the Standstill Period, the Agent or the Company or any other Person cures any
such default, then Landlord shall rescind the Default Notice.

 

2

--------------------------------------------------------------------------------


 

8.             In the event of a termination, disaffirmance or rejection of the
Lease by the Company for any reason, including, without limitation, pursuant to
any bankruptcy or other insolvency laws, or the termination of the Lease for any
reason by Landlord (in each case, notice of which shall promptly be provided by
the Landlord to the Agent), the Agent shall have the right, at any time prior to
the expiration of 90 days after the later of such event and the date on which
the Landlord obtains possession of the Premises (the period ending on such date
being the “Election Period”), and provided all monetary defaults under the Lease
have been cured, to enter into a new lease agreement relating to the Premises,
in the name of the Agent (or a designee to be named by the Agent at such time),
for the remainder of the term of the Lease and upon all of the terms and
conditions thereof, or, if the Agent shall elect not to exercise such right
(such election to be made by the Agent at its sole discretion), the Agent shall
have the right, until the expiration of the Election Period, to enter upon the
Premises for the purpose of selling or removing the Collateral therefrom;
provided that all rent and other charges that would have accrued during such
period are paid to Landlord by Agent.

 

9.             The Agent shall, at Landlord’s option, promptly repair, at the
Agent’s expense, or reimburse the Landlord for the costs of repairing any
physical damage to the Premises actually caused by the conduct of any auction or
sale and any removal of the Collateral by or through the Agent (ordinary wear
and tear excluded).  Neither the Agent nor any Lender shall (a) be liable to the
Landlord for any diminution in value caused by the absence of any removed
Collateral or for any other matter except as specifically set forth herein or
(b) have any duty or obligation to remove or dispose of any Collateral or other
property left on the Premises by the Company.

 

10.           Without affecting the validity of this Waiver, any of the
Obligations may be extended, amended, or otherwise modified without the consent
of the Landlord and without giving notice thereof to the Landlord.  This Waiver
shall inure to the benefit of the successor and assigns of the Agent and shall
be binding upon the heirs, personal representatives, successors and assigns of
the Landlord.  The person signing this Waiver on behalf of the Landlord
represents to the Agent that he/she has the authority to do so on behalf of the
Landlord.

 

11.           All notices hereunder shall be in writing and sent by certified
mail (return receipt requested), overnight mail, or facsimile or other
electronic delivery (e.g., “.pdf”) (with a copy to be sent by certified or
overnight mail), to the other party at the address set forth on the signature
page hereto or at such other address as such other party shall otherwise
designate in accordance with this paragraph.

 

12.           This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Waiver by telecopier or other electronic delivery
(e.g., “.pdf”) shall be effective as delivery of a manually executed counterpart
of this Waiver.

 

13.           This Waiver is governed by the laws of [the state that governs the
Lease] (the “Lease Jurisdiction”).  The Landlord agrees that any legal action or
proceeding with respect to any of its obligations under this Waiver may be
brought by the Agent in any state or federal court located in the Lease
Jurisdiction.  By its execution and delivery of this Waiver, the Landlord

 

3

--------------------------------------------------------------------------------


 

submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts.  The Landlord
waives any claim that the Lease Jurisdiction is not a convenient forum or the
proper venue for any such action or proceeding.

 

14.           WAIVER OF SPECIAL DAMAGES.  THE LANDLORD WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR
RECOVER FROM ANY OF THE LENDERS IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

15.           JURY WAIVER.  THE LANDLORD AND THE AGENT HEREBY VOLUNTARILY,
KNOWLINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE AGENT IN ANY
WAY RELATED TO THIS WAIVER.

 

16.           This Waiver shall continue in full force and affect until the
indefeasible payment in full of all Obligations.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

This Waiver is executed and delivered by the Landlord as of the date first
written above.

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile:

 

 

 

 

 

 

 

Accepted and agreed to on

 

 

July       , 2009 by:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

[

]

 

[

]

 

Attention:

[

]

 

Facsimile:

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COPY OF LEASE

 

6

--------------------------------------------------------------------------------


 

EXHIBIT L

 

JOINDER AGREEMENT

 

SUPPLEMENT NO. [·] dated as of [·] (this “Supplement”), to the Amended and
Restated Pledge and Security Agreement dated as of July 15, 2009 (the “Security
Agreement”), among Neiman Marcus Inc., a Delaware corporation (the “Holdings”),
The Neiman Marcus Group, Inc., a Delaware corporation (the “Borrower”), each
Subsidiary of the Borrower party from time to time thereto (each such subsidiary
individually a “Subsidiary Party” and collectively, the “Subsidiary Parties”;
the Subsidiary Parties, Holdings and the Borrower are referred to collectively
herein as the “Grantors”) and Bank of America, N.A., (“Bank of America”) as
administrative agent and co-collateral agent (in such capacity, the “Agent”).

 

A.            Reference is made to the Amended and Restated Credit Agreement
dated as July 15, 2009 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Holdings, the Borrower, the Subsidiary
Parties the lenders from time to time party thereto and, Bank of America, as
administrative agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement, as applicable, as referred to therein.

 

C.            The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Section 7.13 of Security Agreement and Section 5.11 of the Credit
Agreement provide that additional Domestic Subsidiaries of the Borrower may
become Subsidiary Parties under the Security Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Party under the
Security Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Agent and the New Subsidiary hereby agree as follows:

 

SECTION 1.           In accordance with Section 7.13 of the Security Agreement,
the New Subsidiary by its signature below becomes a Subsidiary Party and Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Subsidiary Party and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Security Agreement applicable to it as a
Subsidiary Party and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the Secured
Obligations (as defined in the Credit Agreement), does hereby create and grant
to the Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and Lien on all

 

L-1

--------------------------------------------------------------------------------


 

of the New Subsidiary’s right, title and interest in and to the Collateral of
the New Subsidiary. Each reference to a “Grantor” in the Security Agreement
shall be deemed to include and be a reference to the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.           The New Subsidiary represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.           This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Agent has executed a counterpart hereof. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.           The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
the location of any and all Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Collateral of the New Subsidiary, (c) set forth on Schedule III attached hereto
is a true and correct schedule of all Patents, Trademarks and Copyrights of the
New Subsidiary and (d) set forth under its signature hereto, is the true and
correct legal name of the New Subsidiary, its jurisdiction of formation and the
location of its chief executive office.

 

SECTION 5.           Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

 

SECTION 6.         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.           All communications and notices hereunder shall be in
writing and given as provided in Section 8.1 of the Security Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.           The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Amended and Restated Pledge and Security Agreement as of the
day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Legal Name:

 

Jurisdiction of Formation:

 

Location of Chief Executive office:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I
to the Supplement No      to the
Amended & Restated

Pledge and Security Agreement

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule II
to the Supplement No      to the
Amended & Restated

Pledge and Security Agreement

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT
PROPERTY

 

STOCKS

 

Holder

 

Issuer

 

Certificate
Number(s)

 

Number of
Shares

 

Class of
Stock

 

Percentage
of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Holder

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Holder

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

Holder

 

Issuer

 

Description of Collateral

 

Percentage Ownership
Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

Schedule III
to the Supplement No      to the
Amended & Restated

Pledge and Security Agreement

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENT REGISTRATIONS

 

Patent Description

 

Patent Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Patent Application

 

Application Filing Date

 

Application Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK REGISTRATIONS

 

Trademark

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Trademark Application

 

Application Filing Date

 

Application Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT REGISTRATIONS

 

Copyright

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Copyright Application

 

Application Filing Date

 

Application Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------